Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.1    Page 1 of 97




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

FERZULA ELMAZI,                               Case No.

                           Plaintiff,         CLASS ACTION COMPLAINT

v.                                            JURY TRIAL DEMANDED

HEADWAY TECHNOLOGIES, INC.,
HUTCHINSON TECHNOLOGY
INC., MAGNECOMP PRECISION
TECHNOLOGY PUBLIC CO. LTD.,
NAT PERIPHERAL (DONG GUAN)
CO., LTD., NAT PERIPHERAL
(H.K.) CO., LTD., NHK SPRING CO.
LTD., NHK INTERNATIONAL
CORPORATION, NHK SPRING
(THAILAND) CO., LTD., NHK
SPRING PRECISION
(GUANGZHOU) CO., LTD., SAE
MAGNETICS (H.K.) LTD., AND
TDK CORPORATION,

                        Defendants.


      Plaintiff, on behalf of himself and all others similarly situated (the “Classes”

as defined below), upon personal knowledge as to the facts pertaining to himself and

upon information and belief as to all other matters, based on the investigation of

counsel, brings this class action against Defendants Headway Technologies, Inc.,

Hutchinson Technology Inc., Magnecomp Precision Technology Public Co. Ltd.,

NAT Peripheral (Dong Guan) Co., Ltd., NAT Peripheral (H.K.) Co., Ltd., NHK

                                          1
    Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19     PageID.2    Page 2 of 97




Spring Co. Ltd., NHK International Corporation, NHK Spring (Thailand) Co., Ltd.,

NHK Spring Precision (Guangzhou) Co., Ltd., SAE Magnetics (H.K.) Ltd., and

TDK Corporation for damages, injunctive relief and other relief pursuant to federal

antitrust laws, state antitrust, unfair competition, consumer protection laws, and the

laws of unjust enrichment, demands a trial by jury, and allege as follows:

                               NATURE OF THE ACTION

       1.   This lawsuit arises out of a global conspiracy among Defendants and their

co-conspirators to fix prices of and allocate market shares for hard disk drive

(“HDD”) suspension assemblies. As Assistant Attorney General of the Department

of Justice (“DOJ”) Antitrust Division Makan Delrahim described, HDD suspension

assemblies are “critical to the operation and performance of electronic devices, and

their impact on American consumers and business is direct and substantial.” 1

       2.   HDD suspension assemblies are a component of hard disk drives, which

use magnetism to store information electronically. HDDs use recording heads,

attached to sliders, to read from and write onto rapidly spinning disks. HDD

suspension assemblies hold the recording heads close to the disks and provide the

electrical connection from the recording heads to the hard disk drives’ circuitry.


1
  Exhibit 1, Japanese Manufacturer Agrees to Plead Guilty to Fixing Prices for
Suspension Assemblies Used in Hard Disk Drives, DOJ (Jul. 29, 2019),
https://www.justice.gov/opa/pr/japanese-manufacturer-agrees-plead-guilty-fixing-
prices-suspension-assemblies-used-hard-disk.

                                          2
    Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.3    Page 3 of 97




HDDs containing HDD suspension assemblies are sold both as stand-alone devices

and incorporated into a variety of ubiquitous electronics such as computers, gaming

systems, printers, and copy machines.

       3.   Plaintiff seeks to represent all persons and entities who, during the period

from and including May 2008 through such time as the anticompetitive effects of

the Defendants’ conduct ceased (the “Class Period”), indirectly purchased a product

not for resale, which included as a component part one or more HDD suspension

assemblies that were manufactured or sold by the Defendants, any current or former

subsidiary of the Defendants, or any co-conspirator of the Defendants.

       4.   At all relevant times, Defendants manufactured and sold HDD suspension

assemblies throughout and into the United States. As of 2016, Defendants TDK and

NHK, along with their subsidiaries, were the leading manufacturers of HDD

suspension assemblies, with a combined worldwide market share of approximately

90%.2

       5.   From approximately May 2008 through at least April 2016, Defendants

and their co-conspirators contracted, combined, or conspired to fix, raise, maintain,

and/or stabilize prices of and allocate market shares for HDD suspension assemblies




2
 Exhibit 2, TDK, NHK Spring raided over price collusion suspicions,         MLEX   (Jul.
26, 2016).

                                            3
    Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19     PageID.4    Page 4 of 97




in the United States.3

       6.   Since at least 2016, United States and foreign governments have

investigated potential price-fixing of HDD suspension assemblies; in 2019,

Defendant NHK (as defined below) admitted guilt. On July 29, 2019, the DOJ

announced that Defendant NHK agreed to plead guilty and pay a $28.5 million fine

for its role in a conspiracy to suppress and eliminate competition by fixing prices of

HDD suspension assemblies sold in the United States and elsewhere.4

       7.   Previously, in July 2016, the Japanese Fair Trade Commission (“JFTC”)

raided both Defendants TDK (as defined below) and NHK (or certain of their

subsidiaries) based on suspicion that the two companies fixed prices for HDD

suspension components. 5 Ultimately, on February 9, 2018, the JFTC issued a cease

and desist order to both Defendants TDK and NHK and found that they substantially

restrained competition in the HDD suspension assemblies market by agreeing to

maintain sales prices.



3
 Exhibit 3, Information, United States of America v. NHK Spring Co., Ltd, 2:19-cr-
20503 (E.D. Mich. Jul. 29, 2019), ECF No. 1 (“NHK Information”).
4
 See Exhibit 1, Japanese Manufacturer Agrees to Plead Guilty to Fixing Prices for
Suspension Assemblies Used in Hard Disk Drives, DOJ (Jul. 29, 2019),
https://www.justice.gov/opa/pr/japanese-manufacturer-agrees-plead-guilty-fixing-
prices-suspension-assemblies-used-hard-disk; NHK Information at 2-3.
5
 See Exhibit 2, TDK, NHK raided over price collusion suspicions,       MLEX   (Jul 26,
2016).

                                          4
    Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19      PageID.5   Page 5 of 97




       8.   Concurrently with the JFTC investigation, the DOJ opened an

investigation regarding HDD suspension assemblies. Pursuant to that investigation,

on July 26, 2016 Defendant Hutchinson Technology, Inc. received a letter from the

DOJ requesting documents relating to the investigation. 6

       9.   Subsequently, in April 2018, Brazilian antitrust authorities launched an

investigation into allegations that Defendant TDK and four other companies

colluded from 2003 to May 2016 to fix prices of HDD suspension assemblies. The

international cartel allegedly shared data and allocated customers to maintain

artificially high prices on HDD suspension assemblies used in hard disks.

       10. The Defendants and their co-conspirators participated in a combination

and conspiracy to suppress and eliminate competition for HDD suspension

assemblies by agreeing to rig bids for, and to fix, stabilize, and maintain the prices

of HDD suspension assemblies sold in the United States and elsewhere. The

combination and conspiracy engaged in by the Defendants and their co-conspirators

was in unreasonable restraint of interstate and foreign trade and commerce in

violation of the Sherman Antitrust Act, 15 U.S.C. § 1, and state antitrust, unfair

competition, consumer protection laws, and the common law of unjust enrichment.

       11. As a direct and proximate result of the anticompetitive and unlawful


6
  Exhibit 4, Hutchinson contacted by DOJ in hard-disk suspension assembly
investigation, Mlex (Jul. 28, 2016).

                                          5
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.6   Page 6 of 97




conduct alleged herein, Plaintiff and the Classes (as defined below) paid more during

the Class Period for HDD suspension assemblies than they otherwise would have

paid in a competitive market, and have thereby suffered antitrust injury to their

business or property.

                         JURISDICTION AND VENUE

      12.    Plaintiff brings this action under Section 16 of the Clayton Act (15

U.S.C. § 26) to secure equitable and injunctive relief against Defendants for

violating Section 1 of the Sherman Antitrust Act (15 U.S.C. § 1). Plaintiff also

asserts claims for actual and exemplary damages pursuant to state antitrust, unfair

competition, consumer protection and unjust enrichment laws, and seeks to obtain

restitution, recover damages and secure other relief against the Defendants for

violations of those state laws. Plaintiff and the Classes also seek attorneys’ fees,

costs, and other expenses under federal and state law.

    13.      This Court has jurisdiction over the subject matter of this action

pursuant to Section 16 of the Clayton Act (15 U.S.C. § 26), Section 1 of the Sherman

Antitrust Act (15 U.S.C. § 1), and Title 28, United States Code, Sections 1331 and

1337. This Court has subject matter jurisdiction of the state law claims pursuant to

28 U.S.C. §§ 1332(d) and 1367, in that this is a class action in which the matter or

controversy exceeds the sum of $5,000,000, exclusive of interests and costs, and in




                                         6
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19            PageID.7    Page 7 of 97




which some members of the proposed Classes are citizens of a state different from

some Defendants.

      14.    Venue is proper in this District pursuant to Section 12 of the Clayton

Act (15 U.S.C. § 22), and 28 U.S.C. §§ 1391 (b), (c), and (d), because a substantial

part of the events giving rise to Plaintiff’s claims occurred in this District, a

substantial portion of the affected interstate trade and commerce discussed below

has been carried out in this District, and one or more of the Defendants reside, are

licensed to do business in, are doing business in, had agents in, or are found or

transact business in this District.

      15.    This Court has in personam jurisdiction over Defendants because each,

either directly or through the ownership and/or control of its subsidiaries, inter alia:

(a) transacted business in the United States, including in this District; (b) directly or

indirectly sold or marketed substantial quantities of HDD suspension assemblies

throughout the United States as a whole, including in this District; (c) had substantial

aggregate contacts with the United States, including in this District; or (d) engaged

in an illegal price-fixing conspiracy that was directed at, and had a direct, substantial,

reasonably foreseeable and intended effect of causing injury to, the business or

property of persons and entities residing in, located in, or doing business throughout

the United States, including in this District. Defendants also conduct business




                                            7
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.8   Page 8 of 97




throughout the United States, including in this District, and they have purposefully

availed themselves of the laws of the United States.

      16.    Defendants engaged in conduct both inside and outside of the United

States that caused direct, substantial, and reasonably foreseeable and intended

anticompetitive effects upon interstate commerce within the United States.

      17.    The activities of Defendants and their co-conspirators were within the

flow of, and were intended to and did have a substantial effect on interstate

commerce of the United States. Defendants’ products are sold in the flow of

interstate commerce.

      18.    HDD suspension assemblies manufactured abroad by Defendants and

sold for use in products in the United States are goods brought into the United States

for sale, and therefore constitute import commerce.        To the extent any HDD

suspension assemblies are purchased in the United States, and such HDD suspension

assemblies do not constitute import commerce, Defendants’ activities with respect

thereto, as more fully alleged herein during the Class Period, had, and continue to

have, a direct, substantial and reasonably foreseeable effect on United States

commerce. The anticompetitive conduct, and its effect on United States commerce

described herein, proximately caused antitrust injury in the United States.

      19.    By reason of the unlawful activities hereinafter alleged, Defendants’

unlawful activities substantially affected commerce throughout the United States,

                                          8
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19            PageID.9    Page 9 of 97




causing injury to Plaintiff and members of the Classes. Defendants, directly and

through their agents, engaged in activities affecting all states, to fix, raise, maintain

and/or stabilize prices, and allocate the market and customers in the United States

for HDD suspension assemblies, which conspiracy unreasonably restrained trade

and adversely affected the market for HDD suspension assemblies.

      20.    Defendants’ conspiracy and wrongdoing described herein adversely

affected persons in the United States who purchased a product in the United States

not for resale which included an HDD suspension assembly.

                                       THE PARTIES

     21.     Plaintiff Ferzula Elmazi is a resident of Michigan. During the Class

Period, Mr. Elmazi purchased at least one HDD suspension assembly indirectly from

at least one Defendant, and was injured in his business or property as a result of

Defendants’ unlawful conduct alleged herein.

TDK Defendants

     22. Defendant TDK Corporation is a Japanese corporation with its principal

place of business in Tokyo, Japan. TDK Corporation – directly and/or through its

affiliates, which it wholly owned and/or controlled – manufactured, marketed and/or

sold HDD suspension assemblies that were sold and purchased throughout the

United States, including in this District, during the Class Period.

     23. Defendant Magnecomp Precision Technology Public Co. Ltd. is a Thai

                                           9
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19     PageID.10    Page 10 of 97




corporation with its principal place of business in Ayutthaya, Thailand. It is an

affiliate of and wholly controlled by TDK Corporation. Defendant Magnecomp –

directly and/or through its affiliates – manufactured, marketed and/or sold HDD

suspension assemblies that were sold and purchased throughout the United States,

including in this District, during the Class Period.

     24. Defendant SAE Magnetics (H.K.) Ltd. is a Chinese corporation with its

principal place of business in Hong Kong, China. Defendant SAE Magnetics –

directly and/or through its affiliates – manufactured, marketed and/or sold HDD

suspension assemblies that were sold and purchased throughout the United States,

including in this District, during the Class Period.

     25. Defendant Hutchinson Technology Inc. is a Minnesota corporation with

its principal place of business in Hutchinson, Minnesota. TDK Corporation acquired

Hutchinson Technology Inc. on October 6, 2016.7 It is an affiliate of and wholly

controlled by TDK Corporation. Hutchinson Technology Inc. – directly and/or

through its affiliates – manufactured, marketed and/or sold HDD suspension

assemblies that were sold and purchased throughout the United States, including in

this District, during the Class Period.

     26. Defendant Headway Technologies, Inc. is a Delaware corporation with its


7
 Exhibit 5, TDK Corporation Announces Completion of Hutchinson Acquisition,
TDK Global (Oct. 6, 2016).

                                          10
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.11    Page 11 of 97




principal place of business in Milpitas, California. It is an affiliate of and wholly

controlled by TDK Corporation. Defendant Headway Technologies – directly and/or

through its affiliates – manufactured, marketed and/or sold HDD suspension

assemblies that were sold and purchased throughout the United States, including in

this District, during the Class Period.

NHK Defendants

     27. Defendant NHK Spring Co., Ltd. is a Japanese corporation with its

principal place of business in Yokohama, Japan. NHK Spring Co., Ltd. – directly

and/or through its affiliates, which it wholly owned and/or controlled –

manufactured, marketed and/or sold HDD suspension assemblies that were sold and

purchased throughout the United States, including in this District, during the Class

Period.

     28. Defendant NHK International Corporation is a Michigan corporation with

its principal place of business in Novi, Michigan. It is an affiliate of and wholly

controlled by NHK Spring Co., Ltd. – directly and/or through its subsidiaries, which

it wholly owned and/or controlled – manufactured, marketed and/or sold HDD

suspension assemblies that were sold and purchased throughout the United States,

including in this District, during the Class Period.

     29. Defendant NHK Spring (Thailand) Co., Ltd. is a Thai corporation with its

principal place of business in Samutprakarn, Thailand. It is an affiliate of and wholly

                                          11
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.12    Page 12 of 97




controlled by NHK Spring Co., Ltd. – directly and/or through its subsidiaries, which

it wholly owned and/or controlled – manufactured, marketed and/or sold HDD

suspension assemblies that were sold and purchased throughout the United States,

including in this District, during the Class Period.

     30. Defendant NHK Spring Precision (Guangzhou) Co., Ltd. is a Chinese

corporation with its principal place of business in Guangzhou, China. It is an affiliate

of and wholly controlled by NHK Spring Co., Ltd. – directly and/or through its

subsidiaries, which it wholly owned and/or controlled – manufactured, marketed

and/or sold HDD suspension assemblies that were sold and purchased throughout

the United States, including in this District, during the Class Period.

     31. Defendant NAT Peripheral (Dong Guan) Co., Ltd. (“NAT Dong Guan”)

is a Chinese corporation with its principal place of business in Guangdong, China.

It is an affiliate of and wholly controlled by NHK Spring Co., Ltd. – Defendant Nat

Dong Guan directly and/or through its subsidiaries, which it wholly owned and/or

controlled – manufactured, marketed and/or sold HDD suspension assemblies that

were sold and purchased throughout the United States, including in this District,

during the Class Period.

     32. Defendant NAT Peripheral (H.K.) Co., Ltd. (“NAT H.K.”) is a Chinese

corporation with its principal place of business in Hong Kong, China. It is an affiliate

of and wholly controlled by NHK Spring Co., Ltd. – Defendant NAT H.K. directly

                                          12
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.13   Page 13 of 97




and/or through its subsidiaries, which it wholly owned and/or controlled –

manufactured, marketed and/or sold HDD suspension assemblies that were sold and

purchased throughout the United States, including in this District, during the Class

Period.

                         AGENTS AND CO-CONSPIRATORS

     33. The acts alleged against the Defendants in this Complaint were

authorized, ordered, or done by their officers, agents, employees, or representatives,

while actively engaged in the management and operation of Defendants’ business or

affairs.

     34. Various persons and/or firms not named as Defendants herein may have

participated as co-conspirators in the violations alleged herein and may have

performed acts and made statements in furtherance thereof. Plaintiff reserves the

right to name some or all of these persons as defendants at a later date.

     35. Whenever in this Complaint reference is made to any act, deed, or

transaction of any corporation, the allegation means that the corporation engaged in

the act, deed, or transaction by or through its officers, directors, agents, employees,

or representatives while they were actively engaged in the management, direction,

control, or transaction of the corporation’s business or affairs.

     36. Each Defendant or co-conspirator acted as the principal, agent, or joint

venture of, or for, other Defendants and co-conspirators with respect to the acts,

                                          13
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.14     Page 14 of 97




violations, and common course of conduct alleged by Plaintiff. Each Defendant and

co-conspirator that is a subsidiary of a foreign parent acts as the United States agent

for HDD suspension assemblies made by its parent company.

                       INTERSTATE TRADE AND COMMERCE

     37. The conduct of Defendants and their co-conspirators has taken place in,

and affected the continuous flow of interstate trade and commerce of the United

States in that, inter alia:

           a.     During the Class Period, Defendants and their co-conspirators sold

and distributed HDD suspension assemblies throughout the United States;

           b.     Defendants     and    their   co-conspirators    have     each    used

instrumentalities of interstate commerce to manufacture, sell, distribute, and/or

market HDD suspension assemblies throughout the United States;

           c.     Defendants and their co-conspirators manufactured, sold, and

shipped substantial quantities of HDD suspension assemblies in a continuous and

uninterrupted flow of interstate commerce to customers; and

           d.     The conspiracy alleged herein affected billions of dollars of

commerce. During the Class Period, Defendants collectively controlled

approximately 90% of the global HDD suspension parts market. Defendants and

their co-conspirators have inflicted antitrust injury by artificially raising prices paid

by Plaintiff and other entities who are themselves engaged in commerce.

                                           14
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.15   Page 15 of 97




                             FACTUAL ALLEGATIONS

       A.   The HDD Suspension Assembly Industry.

       38. HDD suspension assemblies are a critical component of HDDs. 8 HDDs

use magnetism to write, retrieve and store vast amounts of information

electronically. 9 HDDs are installed in a variety of electronic products including

computers, copy machines, and gaming systems.

       39. HDDs are comprised of, among other things, spinning magnetic disks and

magnetic heads that fly over the disks, reading and writing the information contained

on the disks (see Figure 1).10 HDD suspension assemblies hold the magnetic heads

in position over the disks.11 Thus, HDD suspension assemblies are essential to the

functioning of HDDs.




8
  Exhibit 6, Hutchinson Shares Extend Slide on Continued FTC Antitrust Review,
THESTREET                      (Jan.                5,                    2016),
https://www.thestreet.com/story/13412469/1/hutchinson-shares-keep-falling-on-
extended-ftc-antitrust-review.html.
9
 Exhibit 7, Hard Drives, EXPLAINTHATSTUFF, https://www.explainthatstuff.com/
harddrive.html (last visited Jul. 30, 2015).
10
    Id.; see also Exhibit 8, Hard Disk Drives, TEXAS A&M UNIVERSITY,
https://microtribodynamics.engr.tamu.edu/hard-disk-drives/ (last visited Jul. 30,
2019).
11
     See Exhibit 7, Hard Drives, EXPLAINTHATSTUFF.

                                         15
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19    PageID.16   Page 16 of 97




        (Figure 1)12




12
     See Exhibit 8, Hard Disk Drives, TEXAS A&M UNIVERSITY.

                                       16
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19     PageID.17   Page 17 of 97




      (Figure 2: HDD Suspension Assmebly) 13




     40. The Defendants manufacture and sell HDD suspension assemblies in the

United States and elsewhere to companies that install HDD suspension assemblies

into HDDs. Consumers then purchase HDDs as either stand-alone products, or as

part of larger systems, such as computers. In 2018, global unit shipments of HDDs

were nearly 400 million.14 One study predicts HDD shipments will increase in the



13
  Exhibit 9, Suspension Assembly for Hard Disk Drive, Encyclopedia of Tribology,
https://link.springer.com/referenceworkentry/10.1007%2F978-0-387-92897-
5_1140 (last visited Jul. 30, 2019).
14
  Exhibit 10, Worldwide Unit Shipments of Hard Disk Drives (HDD) from 1976 to
2022 (in millions), STATISTA, https://www.statista.com/statistics/398951/global-
shipment-figures-for-hard-disk-drives/ (last visited Jul. 30, 2019).

                                       17
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.18     Page 18 of 97




coming years. 15

           B.   Defendant NHK Agreed to Plead to Guilty and Pay a Criminal Fine
                for Conspiring to Fix Prices and Allocate Market Shares for HDD
                Suspension Assemblies.

           41. On July 29, 2019, Defendant NHK Spring Co., Ltd. agreed to plead guilty

and pay a $28.5 million fine for its role in the global conspiracy alleged herein.16

According to the criminal Information, from May 2008 to April 2016, NHK Spring

Co., Ltd. engaged in a conspiracy consisting of a continuing agreement,

understanding, and concert of action among Defendant NHK and its co-conspirators

to refrain from competing on prices for, fix the prices of, and allocate their respective

market shares for HDD suspension assemblies to be sold in the United States and

elsewhere. 17

           42. According to the Information, NHK Spring Co., Ltd. and its co-

conspirators effectuated their conspiracy by, among other things:

                a.    engaging in discussions and attending meetings during which they

reached agreements to refrain from competing on prices for, fix the prices of, and

allocate their respective market shares for HDD suspension assemblies;



15
     Id.
16
  Exhibit 11, NHK Spring agrees to plead guilty to fixing prices for suspension
assemblies used in hard disk drives,MLEX (Jul. 29, 2019)
17
     See Exhibit 3, NHK Information.

                                            18
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.19    Page 19 of 97




           b.      exchanging HDD suspension assemblies pricing information;

           c.      relying on their agreements not to compete and using the exchange

pricing information to inform their negotiations with U.S. and foreign customers;

           d.      selling HDD suspension assemblies in, or for delivery to, the United

States and elsewhere at collusive and noncompetitive prices;

           e.      accepting payment for HDD suspension assemblies sold in, or for

delivery to the United States and elsewhere at collusive and noncompetitive prices.

           C.      Additional Government Investigations

     43.        In July 2016, the Japanese Fair Trade Commission (“JFTC”) raided

both Defendants TDK and NHK based on suspicion that the two companies and or

their subsidiaries fixed prices for HDD suspension components.           Ultimately, on

February 9, 2018, the JFTC issued a cease and desist order to both Defendants TDK

and NHK and found that they substantially restrained competition in the HDD

suspension assemblies market by agreeing to maintain sales prices.

     44. Concurrently with the JFTC investigation, the DOJ opened an

investigation regarding HDD suspension assemblies. On July 26, 2016, Defendant

Hutchinson Technology Inc. received a letter from the DOJ requesting documents

relating to the investigation and expressed its intent to cooperate.18 At the time


18
  See Exhibit 4, Hutchinson contacted by DOJ in hard-disk suspension assembly
investigation, Mlex (Jul. 28, 2016).

                                           19
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19           PageID.20   Page 20 of 97




Hutchinson received the DOJ’s letter, TDK Corporation’s pending acquisition of

Hutchinson Technology Inc. was under review by the U.S> Federal Trade

Commission.19

           45. Subsequently, in April 2018, Brazilian antitrust authorities launched an

investigation into allegations that Defendant TDK and four other companies

colluded from 2003 to May 2016 to fix prices of HDD suspension assemblies. The

international cartel allegedly shared data and allocated customers to maintain

artificially high prices on HDD suspension assemblies used in hard disks.

           D.   The Characteristics of the HDD Suspension Assembly Market Render
                the Conspiracy More Plausible.

           46. Like other electronic product markets that have been the subject of

antitrust investigations (cathode ray tubes, lithium ion batteries, and capacitors), the

HDD suspension assemblies market has characteristics that make it susceptible to

collusion, including high barriers to entry and high market concentration. Together,

these characteristics increase the probability and feasibility of anticompetitive

conduct in the HDD suspension assemblies market.

                1. The HDD Suspension Assemblies Market Has High Barriers to
                   Entry
           47. A collusive arrangement that raises product prices above competitive

levels would, under basic economic principles, attract new entrants to the market


19
     Id.

                                             20
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.21   Page 21 of 97




seeking to benefit from the supracompetitive pricing. Where, however, there are

significant barriers to entry, new entrants are much less likely to enter the market.

Thus, barriers to entry help facilitate the formation and maintenance of cartels.

           48. This is particularly true here where manufacturing HDD suspension

assemblies requires the ability to produce precision assemblies in sufficient volume.

As Defendant Hutchinson Technology Inc. conceded, “We believe that the number

of entities that have the technical capability and capacity for producing precision

suspension assemblies or components in large volumes will remain small.” 20

           49. Moreover, increased demand for other types of data storage technology,

such as those that utilize flash memory, limit opportunities for new entrants to the

HDD suspension assembly market, which caters to hard disk drives. 21

               2. The HDD suspension assemblies Market is Highly Concentrated.

           50. Upon information and belief, there were numerous suppliers of HDD

suspension assemblies in the 1980s and the market was quite competitive. A process

of market consolidation began in the 1990s, however, and by 2002 the market had

already become concentrated. Over the past 18 years, this trend has been further


20
   See Exhibit 6, Hutchinson Shares Extend Slide on Continued FTC Antitrust
Review,              THESTREET            (Jan.            5,             2016),
https://www.thestreet.com/story/13412469/1/hutchinson-shares-keep-falling-on-
extended-ftc-antitrust-review.html.
21
     Id.

                                            21
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.22   Page 22 of 97




aggravated by two factors: (a) further consolidation among HDD suspension

assemblies manufacturers, and (b) the vertical integration of companies like TDK

that formerly depended on independent component suppliers in their manufacturing

of HDDs.

     51.    In recent years, market consolidation has continued to the point where

globally, there are now only two major suppliers of HDD suspension assemblies:

TDK and NHK. For example, TDK acquired a formerly independent HDD

suspension assemblies manufacturer in 2007 and had fully integrated that acquisition

by 2009.

     52.     Hutchinson Technology, at one time the largest manufacturer of HDD

suspension assemblies, was acquired by Defendant TDK in 2016. Prior to the

acquisition, Hutchinson had gone through its own process of consolidation and was

a principal supplier of HDD suspension assemblies to Western Digital Corporation

(headquartered in San Jose, CA); Seagate Technology, LLC (Cupertino, CA); and

SAE Magnetics, Ltd/TDK Corporation (Tokyo, Japan). That business is now

contained within the TDK family.

                       CLASS ACTION ALLEGATIONS
      53.    Plaintiff brings this action on behalf of himself and as a class action

  under Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure, seeking




                                        22
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19             PageID.23     Page 23 of 97




     equitable and injunctive relief on behalf of the following class (the “Nationwide

     Class”):

                All persons and entities who, during the Class Period,
                indirectly purchased a product not for resale which
                included as a component part one or more HDD
                suspension assemblies that were manufactured or sold by
                the Defendants, any current or former subsidiary of the
                Defendants, or any co-conspirator of the Defendants.

         54.    Plaintiff also brings this action on behalf of himself and as a class action

under Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure seeking damages

pursuant to state antitrust, unfair competition, and consumer protection laws as well

as common law unjust enrichment on behalf of the following class (the “Damages

Class”):

                All persons and entities who, during the Class Period, in
                the Indirect Purchaser States22 purchased a product not for
                resale which included as a component part one or more
                HDD suspension assemblies that were manufactured or
                sold by the Defendants, any current or former subsidiary
                of the Defendants, or any co-conspirator of the
                Defendants.
        55.     The Nationwide Class and the Damages Class are referred to herein as

the “Classes.”       Excluded from the Classes are the Defendants, their parent

companies, subsidiaries and affiliates, any co-conspirators, federal governmental

entities and instrumentalities of the federal government, states and their


22
  The Indirect Purchaser States are the states listed in the Second and Third Claims
for Relief.

                                             23
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.24    Page 24 of 97




subdivisions, agencies and instrumentalities, and persons who purchased HDD

suspension assemblies directly or for resale.

      56.     While Plaintiff does not know the exact number of the members of the

Classes, Plaintiff believes there are (at least) thousands of members in each Class.

      57.     Common questions of law and fact exist as to all members of the

Classes. This is particularly true given the nature of the Defendants’ conspiracy,

which was generally applicable to all the members of both Classes, thereby making

appropriate relief with respect to the Classes as a whole. Such questions of law and

fact common to the Classes include, but are not limited to:

            (a)   Whether the Defendants and their co-conspirators engaged in a

            combination and conspiracy among themselves to fix, raise, maintain or

            stabilize the prices of HDD suspension assemblies sold in the United

            States;

            (b)   The identity of the participants of the alleged conspiracy;

            (c)   The duration of the alleged conspiracy and the acts carried out by

            Defendants and their co-conspirators in furtherance of the conspiracy;

            (d)   Whether the alleged conspiracy violated the Sherman Act, as

            alleged in the First Claim for Relief;




                                           24
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.25    Page 25 of 97




         (e)   Whether the alleged conspiracy violated state antitrust, unfair

         competition, and/or consumer protection laws, as alleged in the Second

         and Third Claims for Relief;

         (f)   Whether the Defendants unjustly enriched themselves to the

         detriment of the Plaintiff and the members of the Classes, thereby entitling

         Plaintiff and the members of the Classes to disgorgement of all benefits

         derived by Defendants, as alleged in the Fourth Claim for Relief;

         (g)   Whether the conduct of the Defendants and their co-conspirators,

         as alleged in this Complaint, caused injury to the business or property of

         Plaintiff and the members of the Classes;

         (h)   The effect of the alleged conspiracy on the prices of HDD

         suspension assemblies sold in the United States during the Class Period;

         (i)   Whether Plaintiff and the members of the Classes had any reason

         to know or suspect the conspiracy, or any means to discover the

         conspiracy;

         (j)   Whether the Defendants and their co-conspirators fraudulently

         concealed the conspiracy’s existence from Plaintiff and the members of

         the Classes;

         (k)   The appropriate injunctive and related equitable relief for the

         Nationwide Class; and

                                        25
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19              PageID.26    Page 26 of 97




               (l)      The appropriate class-wide measure of damages for the Damages

Class.

         58.         Plaintiff’s claims are typical of the claims of the members of the

Classes, and Plaintiff will fairly and adequately protect the interests of the Classes.

Plaintiff and all members of the Classes are similarly affected by the Defendants’

wrongful conduct in that they paid artificially inflated prices for HDD suspension

assemblies purchased indirectly from the Defendants and/or their co-conspirators.

         59.         Plaintiff’s claims arise out of the same common course of conduct

giving rise to the claims of the other members of the Classes. Plaintiff’s interests are

coincident with, and not antagonistic to, those of the other members of the Classes.

Plaintiff is represented by counsel who are competent and experienced in the

prosecution of antitrust and class action litigation.

         60.         The questions of law and fact common to the members of the Classes

predominate over any questions affecting only individual members, including legal

and factual issues relating to liability and damages.

         61.         Class action treatment is a superior method for the fair and efficient

adjudication of the controversy, in that, among other things, such treatment will

permit a large number of similarly situated persons to prosecute their common

claims in a single forum simultaneously, efficiently and without the unnecessary

duplication of evidence, effort and expense that numerous individual actions would

                                                26
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19            PageID.27   Page 27 of 97




engender. The benefits of proceeding through the class mechanism, including

providing injured persons or entities with a method for obtaining redress for claims

that might not be practicable to pursue individually, substantially outweigh any

difficulties that may arise in the management of this class action.

      62.     The prosecution of separate actions by individual members of the

Classes would create a risk of inconsistent or varying adjudications, establishing

incompatible standards of conduct for the Defendants.

   PLAINTIFF AND THE CLASSES SUFFERED ANTITRUST INJURY
      63.     Defendants’ price-fixing conspiracy had the following effects, among

others:

            (a)   Price competition has been restrained or eliminated with respect to

            HDD suspension assemblies;

            (b)   The prices of HDD suspension assemblies have been fixed, raised,

            maintained, or stabilized at artificially inflated levels;

            (c)   Indirect purchasers of HDD suspension assemblies have been

            deprived of free and open competition; and

            (d)   Indirect purchasers of HDD suspension assemblies paid artificially

            inflated prices for HDD suspension assemblies.

      64.     During the Class Period, Plaintiff and the members of the Classes paid

supra-competitive prices for HDD suspension assemblies. HDD manufacturers and


                                            27
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.28    Page 28 of 97




other purchasers of HDD suspension assemblies passed on inflated prices to Plaintiff

and the members of the Classes. Those overcharges have unjustly enriched

Defendants.

       65.    The markets for HDDs and HDD suspension assemblies are

inextricably linked and intertwined because the market for HDD suspension

assemblies exists to serve the HDD market.           Without the HDDs, the HDD

suspension assemblies have little to no value because they have no independent

utility.

       66.    HDD suspension assemblies are identifiable, discrete physical products

that remain essentially unchanged when incorporated into an HDD. As a result,

HDD suspension assemblies follow a traceable physical chain of distribution from

the Defendants to Plaintiff and the members of the Classes, and costs attributable to

HDD suspension assemblies can be traced through the chain of distribution to

Plaintiff and the members of the Classes.

       67.    Just as HDD suspension assemblies can be physically traced through

the supply chain, so can their prices be traced to show that changes in the prices paid

by direct purchasers of HDD suspension assemblies affect prices paid by indirect

purchasers for HDDs containing HDD suspension assemblies.




                                          28
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19           PageID.29   Page 29 of 97




       68.    While even a monopolist would increase its prices when the cost of its

inputs increased, the economic necessity of passing through cost changes increases

with the degree of competition a firm faces.

       69.    The economic and legal literature has recognized that unlawful

overcharges in a component normally result in higher prices for products containing

that price-fixed component. Two antitrust scholars – Professors Robert G. Harris

(Professor Emeritus and former Chair of the Business and Public Policy Group at

the Haas School of Business at the University of California at Berkeley) and the late

Lawrence A. Sullivan (Professor of Law Emeritus at Southwestern Law School and

author of the Handbook of the Law of Antitrust) – have observed that “in a multiple-

level chain of distribution, passing on monopoly overcharges is not the exception: it

is the rule.”23

       70.    As Professor Jeffrey K. MacKie-Mason (Arthur W. Burks Professor for

Information and Computer Science and Professor of Economics and Public Policy

at the University of Michigan), an expert who presented evidence in a number of

indirect purchaser cases involving Microsoft Corporation, said (in a passage quoted

in the judicial decision in that case granting class certification):




23
 Exhibit 12, Robert G. Harris & Lawrence A. Sullivan, Passing on the Monopoly
Overcharge: A Comprehensive Policy Analysis, 128 U. PA. L. REV. 268, 275 (1979).

                                           29
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.30    Page 30 of 97




             As is well known in economic theory and practice, at least some
             of the overcharge will be passed on by distributors to end
             consumers. When the distribution markets are highly
             competitive, as they are here, all or nearly the entire overcharge
             will be passed on through to ultimate consumers…Both of
             Microsoft’s experts also agree upon the economic phenomenon
             of cost pass through, and how it works in competitive markets.
             This general phenomenon of cost pass through is well established
             in antitrust laws and economics as well.24

      71.    The purpose of the conspiratorial conduct of Defendants and their co-

conspirators was to raise, fix, rig or stabilize the price of HDD suspension assemblies

and, as a direct and foreseeable result, the price of products containing HDD

suspension assemblies.     Economists have developed techniques to isolate and

understand the relationship between one “explanatory” variable and a “dependent”

variable in those cases when changes in the dependent variable are explained by

changes in a multitude of variables, even when all such variables may be changing

simultaneously. That analysis - called regression analysis - is commonly used in the

real world and in litigation to determine the impact of a price increase on one cost in

a product (or service) that is an assemblage of costs. Thus, it is possible to isolate

and identify only the impact of an increase in the price of HDD suspension

assemblies on prices for products containing HDD suspension assemblies even



24
   Exhibit 13, Order re: Class Certification at 13-14, Coordination Proceedings
Special Title (Rule 1550(b)) Microsoft I-V Cases, No. J.C.C.P. No. 4106, (Cal. Sup.
Ct. Aug. 29, 2000).

                                          30
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.31    Page 31 of 97




though such products contain a number of other components whose prices may be

changing over time. A regression model can explain how variation in the price of

HDD suspension assemblies affects changes in the price of assembled products, such

as computers. In such models, the price of HDD suspension assemblies would be

treated as an independent or explanatory variable. The model can isolate how

changes in the price of HDD suspension assemblies impact the price of products

containing HDD suspension assemblies while controlling for the impact of other

price-determining factors.

      72.     The precise amount of the overcharge impacting the prices of products

containing HDD suspension assemblies can be measured and quantified.

Commonly used and well-accepted economic models can be used to measure both

the extent and the amount of the supra-competitive charge passed through the chain

of distribution. Thus, the economic harm to Plaintiff and class members can be

quantified.

      73.     By reason of the violations of the antitrust law alleged herein, Plaintiff

and the members of the Classes have sustained injury to their businesses or property,

having paid higher prices for HDD suspension assemblies than they would have paid

in the absence of the Defendants’ illegal contract, combination, or conspiracy, and,

as a result, have suffered damages in an amount presently undetermined. This is an

antitrust injury of the type that the antitrust laws were meant to punish and prevent.

                                          31
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.32    Page 32 of 97




    PLAINTIFF’ CLAIMS ARE NOT BARRED BY THE STATUTE OF
                        LIMITATIONS
      A.     Defendants Have Engaged in a Continuing Violation

      74.    Plaintiff repeat and re-allege the allegations set forth above.

      75.    Plaintiff and members of the Classes had no knowledge of the

combination or conspiracy alleged herein, or of facts sufficient to place them on

inquiry notice of the claims set forth herein.

      76.    Plaintiff and members of the Classes are consumers who purchased

HDDs containing HDD assemblies for their own use and not for resale. No

information in the public domain was available to Plaintiff and members of the

Classes prior to July 26, 2016. Moreover, Plaintiff and members of the Classes had

no direct contact or interaction with the Defendants and had no means from which

they could have discovered that the Defendants were engaged in the conspiracy

combination and conspiracy alleged herein before July 26, 2016.

      77.    This Complaint alleges a continuing course of conduct (including

conduct within the applicable limitations periods), and Defendants’ unlawful

conduct has inflicted continuing and accumulating harm within the applicable

statutes of limitations.

      78.    Each time Defendants engaged in an unlawful act complained of here,

Defendants undertook an overt act that has inflicted harm on Plaintiff and other

members of the Classes.

                                          32
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.33    Page 33 of 97




      79.    Because Defendants have engaged in a continuing course of conduct,

Plaintiff’s claims are timely.

      B.     Fraudulent Concealment Tolled the Statute of Limitations

      80.    In the alternative, application of the doctrine of fraudulent concealment

tolled the statute of limitations on the claims asserted herein by Plaintiff and the

Classes. Plaintiff and members of the Classes did not discover, and could not

discover through the exercise of reasonable diligence, the existence of the conspiracy

alleged herein until July 26, 2016, the date that the JFTC’s raid on Defendants TDK

and NHK became public.

      81.    Before that time, Plaintiff and members of the Classes were unaware of

Defendants’ unlawful conduct, and did not know before then that they were paying

supra-competitive prices for HDD suspension assemblies throughout the United

States during the Class Period. No information, actual or constructive, was ever

made available to Plaintiff and members of the Classes that even hinted to Plaintiff

that they were being injured by Defendants’ unlawful conduct.

      82.    By its very nature, the Defendants’ and their co-conspirators’

anticompetitive conspiracy was inherently self-concealing.         HDD suspension

assemblies are not exempt from antitrust regulation and, thus, Plaintiff and members

of the Classes reasonably considered the HDD suspension assemblies industry to be

a competitive industry. Accordingly, a reasonable person under the circumstances

                                         33
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.34    Page 34 of 97




would not have been alerted to begin to investigate the legitimacy of Defendants’

HDD suspension assemblies prices before July 26, 2016, the date of the JFTC raid.

      83.    Because the alleged conspiracy was self-concealing and affirmatively

concealed by Defendants and their co-conspirators, Plaintiff and members of the

Classes had no knowledge of the alleged conspiracy, or of any facts or information

that would have caused a reasonably diligent person to investigate whether a

conspiracy existed, until July 26, 2016.

      84.    For these reasons, the statute of limitations applicable to Plaintiff’ and

the Classes’ claims was tolled and did not begin to run until July 26, 2016.

                         II.   VIOLATIONS ALLEGED
                        FIRST CLAIM FOR RELIEF
                   Violation of Section 1 of the Sherman Act
                (on behalf of Plaintiff and the Nationwide Class)

      85.    Plaintiff incorporate by reference the allegations in the preceding

  paragraphs.

      86.    Defendants and unnamed co-conspirators entered into and engaged in

a contract, combination, or conspiracy in unreasonable restraint of trade in violation

of Section 1 of the Sherman Act (15 U.S.C. § 1).

      87.    The acts done by the Defendants as part of, and in furtherance of, their

and their co-conspirators’ contract, combination, or conspiracy were authorized,




                                           34
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.35   Page 35 of 97




ordered, or done by their officers, agents, employees, or representatives while

actively engaged in the management of their affairs.

      88.    During the Class Period, Defendants and their co-conspirators entered

into a continuing agreement, understanding and conspiracy in restraint of trade to

artificially fix, raise, stabilize, and control prices for HDD suspension assemblies,

thereby creating anticompetitive effects.

      89.    The anticompetitive acts were intentionally directed at the United

States market for HDD suspension assemblies and had a substantial and foreseeable

effect on interstate commerce by raising and fixing prices for HDD suspension

assemblies throughout the United States.

      90.    The conspiratorial acts and combinations have caused unreasonable

restraints in the markets for HDD suspension assemblies.

      91.    As a result of Defendants’ unlawful conduct, Plaintiff and other

similarly situated indirect purchasers in the Nationwide Class who purchased HDD

suspension assemblies have been harmed by being forced to pay inflated, supra-

competitive prices for HDD suspension assemblies.

      92.    In formulating and carrying out the alleged agreement, understanding

and conspiracy, Defendants and their co-conspirators did those things that they

combined and conspired to do, including but not limited to the acts, practices and

course of conduct set forth herein.

                                            35
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.36   Page 36 of 97




      93.     Defendants conspiracy had the following effects, among others:


            (a)   Price competition in the market for HDD suspension assemblies

            has been restrained, suppressed, and/or eliminated in the United States;

            (b)   Prices for HDD suspension assemblies sold by Defendants and

            their co-conspirators have been fixed, raised, maintained, and stabilized

            at artificially high, non-competitive levels throughout the United States;

            and

            (c)   Plaintiff and members of the Nationwide Class who purchased

            HDD suspension assemblies indirectly from Defendants and their co-

            conspirators have been deprived of the benefits of free and open

            competition.

      94.     Plaintiff and members of the Nationwide Class have been injured and

will continue to be injured in their business and property by paying more for HDD

suspension assemblies purchased indirectly from Defendants and their co-

conspirators than they would have paid and will pay in the absence of the conspiracy.

      95.     The alleged contract, combination, or conspiracy is a per se violation

of the federal antitrust laws.

      96.     Plaintiff and members of the Nationwide Class are entitled to an

injunction against Defendants, preventing and restraining the violations alleged

herein.
                                          36
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.37    Page 37 of 97




                        SECOND CLAIM FOR RELIEF
                       Violation of State Antitrust Statutes
                  (on behalf of Plaintiff and the Damages Class)

      97.     Plaintiff incorporate by reference the allegations in the preceding

paragraphs.

      98.     During the Class Period, Defendants and their co-conspirators engaged

in a continuing contract, combination or conspiracy with respect to the sale of HDD

suspension assemblies in unreasonable restraint of trade and commerce and in

violation of the various state antitrust and other statutes set forth below.

      99.     The contract, combination, or conspiracy consisted of an agreement

among Defendants and their co-conspirators to fix, raise, inflate, stabilize, and/or

maintain at artificially supra-competitive levels the prices for HDD suspension

assemblies and to allocate customers for these products in the United States.

      100. In formulating and effectuating this conspiracy, the Defendants and

their co-conspirators performed acts in furtherance of the combination and

conspiracy, including:

            (a)   participating in meetings and conversations among themselves in

            the United States and elsewhere during which they agreed to price HDD

            suspension assemblies at certain levels, and otherwise to fix, increase,

            inflate, maintain, or stabilize effective prices paid by Plaintiff and




                                          37
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.38     Page 38 of 97




            members of the Damages Class with respect to HDD suspension

            assemblies sold in the United States;

            (b)   allocating customers and markets for HDD suspension assemblies

            in the United States in furtherance of their agreements; and

            (c)   participating in meetings and conversations among themselves in

            the United States and elsewhere to implement, adhere to, and police the

            unlawful agreements they reached.

       101. Defendants and their co-conspirators engaged in the actions described

above for the purpose of carrying out their unlawful agreements to fix, maintain,

increase, or stabilize prices and to allocate customers with respect to HDD

suspension assemblies.

       102. Defendants’ anticompetitive acts described above were knowing and

willful and constitute violations or flagrant violations of the following state antitrust

statutes.

       103. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Arizona Revised Statutes, §§ 44-1401, et seq.

            (a)   Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was restrained,

            suppressed, and eliminated throughout Arizona; (2) HDD suspension

            assemblies prices were raised, fixed, maintained and stabilized at

                                           38
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.39       Page 39 of 97




          artificially high levels throughout Arizona; (3) Plaintiff and members of

          the Damages Class were deprived of free and open competition; and (4)

          Plaintiff and members of the Damages Class paid supra-competitive,

          artificially inflated prices for HDD suspension assemblies.

          (b)      During the Class Period, Defendants’ illegal conduct substantially

          affected Arizona commerce.

          (c)      As a direct and proximate result of Defendants’ unlawful conduct,

          Plaintiff and members of the Damages Class have been injured in their

          business and property and are threatened with further injury.

          (d)      By reason of the foregoing, Defendants entered into agreements in

          restraint of trade in violation of Ariz. Rev. Stat. §§ 44-1401, et seq.

          Accordingly, Plaintiff and members of the Damages Class seek all forms

          of relief available under Ariz. Rev. Stat. §§ 44-1401, et seq.

      104. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the California Business and Professions Code, §§ 16700, et seq.

             (a)     During the Class Period, Defendants and their co-conspirators

             entered into and engaged in a continuing unlawful trust in restraint of

             the trade and commerce described above in violation of Section 16720,

             California Business and Professions Code. Defendants, each of them,

             have acted in violation of Section 16720 to fix, raise, stabilize, and

                                          39
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.40    Page 40 of 97




            maintain prices of, and allocate markets for, HDD suspension

            assemblies at supra-competitive levels.

            (b)   The aforesaid violations of Section 16720, California Business

            and Professions Code, consisted, without limitation, of a continuing

            unlawful trust and concert of action among the Defendants and their co-

            conspirators, the substantial terms of which were to fix, raise, maintain,

            and stabilize the prices of, and to allocate markets for, HDD suspension

            assemblies.

            (c)   For the purpose of forming and effectuating the unlawful trust,

            the Defendants and their co-conspirators have done those things which

            they combined and conspired to do, including but not limited to the acts,

            practices and course of conduct set forth above and the following: (1)

            Fixing, raising, stabilizing, and pegging the price of HDD suspension

            assemblies; and (2) Allocating among themselves the production of

            HDD suspension assemblies.

            (d)   The combination and conspiracy alleged herein has had, inter

            alia, the following effects: (1) Price competition in the sale of HDD

            suspension assemblies has been restrained, suppressed, and/or

            eliminated in the State of California; (2) Prices for HDD suspension

            assemblies sold by Defendants and their co-conspirators have been

                                        40
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.41    Page 41 of 97




            fixed, raised, stabilized, and pegged at artificially high, non-

            competitive levels in the State of California and throughout the United

            States; and (3) Those who purchased HDD suspension assemblies

            directly or indirectly from Defendants and their co-conspirators have

            been deprived of the benefit of free and open competition.

            (e)    As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property in that they paid more for HDD

            suspension assemblies than they otherwise would have paid in the

            absence of Defendants’ unlawful conduct. As a result of Defendants’

            violation of Section 16720 of the California Business and Professions

            Code, Plaintiff and members of the Damages Class seek treble damages

            and their cost of suit, including a reasonable attorney’s fee, pursuant to

            Section 16750(a) of the California Business and Professions Code.

      105. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the District of Columbia Code Annotated §§ 28-4501, et seq.

            (a)    Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout the District of

            Columbia; (2) HDD suspension assemblies prices were raised, fixed,

                                        41
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.42    Page 42 of 97




             maintained and stabilized at artificially high levels throughout the

             District of Columbia; (3) Plaintiff and members of the Damages Class

             were deprived of free and open competition; and (4) Plaintiff and

             members of the Damages Class paid supra-competitive, artificially

             inflated prices for HDD suspension assemblies.

             (b)   During    the   Class    Period,     Defendants’   illegal   conduct

             substantially affected District of Columbia commerce.

             (c)   As a direct and proximate result of Defendants’ unlawful

             conduct, Plaintiff and members of the Damages Class have been injured

             in their business and property and are threatened with further injury.

             (d)   By reason of the foregoing, Defendants have entered into

             agreements in restraint of trade in violation of District of Columbia

             Code Ann. §§ 28-4501, et seq. Accordingly, Plaintiff and members of

             the Damages Class seek all forms of relief available under District of

             Columbia Code Ann. §§ 28-4501, et seq.

      106. The Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Iowa Code §§ 553.1, et seq.

             (a)   Defendants’ combinations or conspiracies had the following

             effects: (1) HDD suspension assemblies price competition was

             restrained, suppressed, and eliminated throughout Iowa; (2) HDD

                                           42
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.43      Page 43 of 97




             suspension assemblies prices were raised, fixed, maintained and

             stabilized at artificially high levels throughout Iowa; (3) Plaintiff and

             members of the Damages Class were deprived of free and open

             competition; and (4) Plaintiff and members of the Damages Class paid

             supra-competitive, artificially inflated prices for HDD suspension

             assemblies.

             (b)   During    the   Class    Period,   Defendants’   illegal   conduct

             substantially affected Iowa commerce.

             (c)   As a direct and proximate result of Defendants’ unlawful

             conduct, Plaintiff and members of the Damages Class have been injured

             in their business and property and are threatened with further injury.

             (d)   By reason of the foregoing, Defendants have entered into

             agreements in restraint of trade in violation of Iowa Code §§ 553.1, et

             seq. Accordingly, Plaintiff and members of the Damages Class seek all

             forms of relief available under Iowa Code §§ 553.1, et seq.

      107. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Kansas Statutes Annotated, §§ 50-101, et seq.

             (a)   Defendants’ combinations or conspiracies had the following

             effects: (1) HDD suspension assemblies price competition was

             restrained, suppressed, and eliminated throughout Kansas; (2) HDD

                                           43
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19           PageID.44     Page 44 of 97




               suspension assemblies prices were raised, fixed, maintained and

               stabilized at artificially high levels throughout Kansas; (3) Plaintiff and

               members of the Damages Class were deprived of free and open

               competition; and (4) Plaintiff and members of the Damages Class paid

               supra-competitive, artificially inflated prices for HDD suspension

               assemblies.

               (b)    During    the   Class    Period,   Defendants’    illegal   conduct

               substantially affected Kansas commerce.

               (c)    As a direct and proximate result of Defendants’ unlawful

               conduct, Plaintiff and members of the Damages Class have been injured

               in their business and property and are threatened with further injury.

               (d)    By reason of the foregoing, Defendants have entered into

               agreements in restraint of trade in violation of Kansas Stat. Ann. §§ 50-

               101, et seq. Accordingly, Plaintiff and members of the Damages Class

               seek all forms of relief available under Kansas Stat. Ann. §§ 50-101, et

               seq.

          108. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Maine Revised Statutes, Maine Rev. Stat. Ann. 10, §§ 1101,

et seq.




                                              44
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.45    Page 45 of 97




            (a)       Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout Maine; (2) HDD

            suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout Maine; (3) Plaintiff and

            members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiff and members of the Damages Class paid

            supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)       During   the   Class    Period,   Defendants’   illegal   conduct

            substantially affected Maine commerce.

            (c)       As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)       By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of Maine Rev. Stat. Ann.

            10, §§ 1101, et seq. Accordingly, Plaintiff and members of the Damages

            Class seek all relief available under Maine Rev. Stat. Ann. 10, §§ 1101,

            et seq.




                                             45
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.46    Page 46 of 97




      109. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Michigan Compiled Laws Annotated §§ 445.771, et seq.

            (a)   Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout Michigan; (2) HDD

            suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout Michigan; (3) Plaintiff

            and members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiff and members of the Damages Class paid

            supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)   During    the   Class    Period,   Defendants’   illegal   conduct

            substantially affected Michigan commerce.

            (c)   As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)   By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of Michigan Comp. Laws

            Ann. §§ 445.771, et seq. Accordingly, Plaintiff and members of the




                                          46
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.47    Page 47 of 97




            Damages Class seek all relief available under Michigan Comp. Laws

            Ann. §§ 445.771, et seq.

      110. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Minnesota Annotated Statutes §§ 325D.49, et seq.

            (a)    Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout Minnesota; (2) HDD

            suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout Minnesota; (3) Plaintiff

            and members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiff and members of the Damages Class paid

            supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)    During   the   Class    Period,   Defendants’    illegal   conduct

            substantially affected Minnesota commerce.

            (c)    As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)    By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of Minnesota Stat. §§

                                          47
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.48     Page 48 of 97




            325D.49, et seq. Accordingly, Plaintiff and members of the Damages

            Class seek all relief available under Minnesota Stat. §§ 325D.49, et seq.

      111. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Mississippi Code Annotated §§ 75-21-1, et seq.

            (a)    Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout Mississippi; (2)

            HDD suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout Mississippi; (3) Plaintiff

            and members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiff and members of the Damages Class paid

            supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)    During    the   Class    Period,   Defendants’     illegal   conduct

            substantially affected Mississippi commerce.

            (c)    As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)    By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of Mississippi Code Ann.

                                           48
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.49    Page 49 of 97




            §§ 75-21-1, et seq. Accordingly, Plaintiff and members of the Damages

            Class seek all relief available under Mississippi Code Ann. §§ 75-21-1,

            et seq.

      112. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Nebraska Revised Statutes §§ 59-801, et seq.

            (a)       Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout Nebraska; (2) HDD

            suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout Nebraska; (3) Plaintiff

            and members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiff and members of the Damages Class paid

            supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)       During   the   Class    Period,   Defendants’   illegal   conduct

            substantially affected Nebraska commerce.

            (c)       As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.




                                             49
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.50     Page 50 of 97




            (d)   By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of Nebraska Revised

            Statutes §§ 59-801, et seq. Accordingly, Plaintiff and members of the

            Damages Class seek all relief available under Nebraska Revised

            Statutes §§ 59-801, et seq.

      113. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Nevada Revised Statutes Annotated §§ 598A.010, et seq.

            (a)   Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout Nevada; (2) HDD

            suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout Nevada; (3) Plaintiff and

            members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiff and members of the Damages Class paid

            supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)   During     the   Class    Period,   Defendants’    illegal   conduct

            substantially affected Nevada commerce.




                                           50
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.51    Page 51 of 97




            (c)    As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)    By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of Nevada Rev. Stat. Ann.

            §§ 598A.010, et seq. Accordingly, Plaintiff and members of the

            Damages Class seek all relief available under Nevada Rev. Stat. Ann.

            §§ 598A.010, et seq.

      114. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the New Hampshire Revised Statutes §§ 356:1, et seq.

            (a)    Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout New Hampshire; (2)

            HDD suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout New Hampshire; (3)

            Plaintiff and members of the Damages Class were deprived of free and

            open competition; and (4) Plaintiff and members of the Damages Class

            paid supra-competitive, artificially inflated prices for HDD suspension

            assemblies.




                                        51
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.52    Page 52 of 97




            (b)    During   the   Class    Period,   Defendants’   illegal   conduct

            substantially affected New Hampshire commerce.

            (c)    As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)    By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of New Hampshire Revised

            Statutes §§ 356:1, et seq. Accordingly, Plaintiff and members of the

            Damages Class seek all relief available under New Hampshire Revised

            Statutes §§ 356:1, et seq.

      115. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the New Mexico Statutes Annotated §§ 57-1-1, et seq.

            (a)    Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout New Mexico; (2)

            HDD suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout New Mexico; (3)

            Plaintiff and members of the Damages Class were deprived of free and

            open competition; and (4) Plaintiff and members of the Damages Class




                                          52
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.53    Page 53 of 97




            paid supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)       During   the   Class    Period,   Defendants’   illegal   conduct

            substantially affected New Mexico commerce.

            (c)       As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)       By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of New Mexico Stat. Ann.

            §§ 57-1-1, et seq. Accordingly, Plaintiff and members of the Damages

            Class seek all relief available under New Mexico Stat. Ann. §§ 57-1-1,

            et seq.

      116. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the New York General Business Laws §§ 340, et seq.

            (a)       Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout New York; (2) HDD

            suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout New York; (3) Plaintiff

            and members of the Damages Class were deprived of free and open

                                             53
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.54    Page 54 of 97




             competition; and (4) Plaintiff and members of the Damages Class paid

             supra-competitive, artificially inflated prices for HDD suspension

             assemblies when they purchased HDDs containing HDD suspension

             assemblies.

             (b)   During    the   Class    Period,   Defendants’   illegal   conduct

             substantially affected New York commerce.

             (c)   As a direct and proximate result of Defendants’ unlawful

             conduct, Plaintiff and members of the Damages Class have been injured

             in their business and property and are threatened with further injury.

             (d)   By reason of the foregoing, Defendants have entered into

             agreements in restraint of trade in violation of the New York Donnelly

             Act, §§ 340, et seq. The conduct set forth above is a per se violation of

             the Act. Accordingly, Plaintiff and members of the Damages Class seek

             all relief available under New York Gen. Bus. Law §§ 340, et seq.

      117. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the North Carolina General Statutes §§ 75-1, et seq.

             (a)   Defendants’ combinations or conspiracies had the following

             effects: (1) HDD suspension assemblies price competition was

             restrained, suppressed, and eliminated throughout North Carolina; (2)

             HDD suspension assemblies prices were raised, fixed, maintained and

                                           54
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.55    Page 55 of 97




            stabilized at artificially high levels throughout North Carolina; (3)

            Plaintiff and members of the Damages Class were deprived of free and

            open competition; and (4) Plaintiff and members of the Damages Class

            paid supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)    During   the   Class    Period,   Defendants’    illegal   conduct

            substantially affected North Carolina commerce.

            (c)    As a direct and proximate result of the Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)    By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of North Carolina Gen. Stat.

            §§ 75-1, et seq. Accordingly, Plaintiff and members of the Damages

            Class seek all relief available under North Carolina Gen. Stat. §§ 75-1,

            et. seq.

      118. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the North Dakota Century Code §§ 51-08.1-01, et seq.

            (a)    Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout North Dakota; (2)

                                          55
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.56     Page 56 of 97




            HDD suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout North Dakota; (3)

            Plaintiff and members of the Damages Class were deprived of free and

            open competition; and (4) Plaintiff and members of the Damages Class

            paid supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)    During the Class Period, Defendants’ illegal conduct had a

            substantial effect on North Dakota commerce.

            (c)    As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)    By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of North Dakota Cent. Code

            §§ 51-08.1-01, et seq. Accordingly, Plaintiff and members of the

            Damages Class seek all relief available under North Dakota Cent. Code

            §§ 51-08.1-01, et seq.

      119. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Oregon Revised Statutes §§ 646.705, et seq.

            (a)    Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

                                        56
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.57     Page 57 of 97




            restrained, suppressed, and eliminated throughout Oregon; (2) HDD

            suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout Oregon; (3) Plaintiff and

            members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiff and members of the Damages Class paid

            supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)    During the Class Period, Defendants’ illegal conduct had a

            substantial effect on Oregon commerce.

            (c)    As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)    By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of Oregon Revised Statutes

            §§ 646.705, et seq. Accordingly, Plaintiff and members of the Damages

            Class seek all relief available under Oregon Revised Statutes §§

            646.705, et seq.

      120. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the South Dakota Codified Laws §§ 37-1-3.1, et seq.




                                         57
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.58    Page 58 of 97




            (a)   Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout South Dakota; (2)

            HDD suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout South Dakota; (3)

            Plaintiff and members of the Damages Class were deprived of free and

            open competition; and (4) Plaintiff and members of the Damages Class

            paid supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)   During the Class Period, Defendants’ illegal conduct had a

            substantial effect on South Dakota commerce.

            (c)   As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)   By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of South Dakota Codified

            Laws Ann. §§ 37-1, et seq. Accordingly, Plaintiff and members of the

            Damages Class seek all relief available under South Dakota Codified

            Laws Ann. §§ 37-1, et seq.




                                         58
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.59    Page 59 of 97




      121. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Tennessee Code Annotated §§ 47-25-101, et seq.

            (a)   Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout Tennessee; (2) HDD

            suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout Tennessee; (3) Plaintiff

            and members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiff and members of the Damages Class paid

            supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)   During the Class Period, Defendants’ illegal conduct had a

            substantial effect on Tennessee commerce.

            (c)   As a direct and proximate result of the Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)   By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of Tennessee Code Ann. §§

            47-25-101, et seq. Accordingly, Plaintiff and members of the Damages




                                        59
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.60    Page 60 of 97




            Class seek all relief available under Tennessee Code Ann. §§ 47-25-

            101, et seq.

      122. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Utah Code Annotated §§ 76-10-3101, et seq.

            (a)    Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout Utah; (2) HDD

            suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout Utah; (3) Plaintiff and

            members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiff and members of the Damages Class paid

            supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)    During the Class Period, Defendants’ illegal conduct had a

            substantial effect on Utah commerce.

            (c)    As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)    By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of Utah Code Annotated §§

                                        60
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.61    Page 61 of 97




             76-10-3101, et seq. Accordingly, Plaintiff and members of the

             Damages Class seek all relief available under Utah Code Annotated §§

             76-10-3101, et seq.

      123. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Vermont Stat. Ann. 9 §§ 2453, et seq.

             (a)   Defendants’ combinations or conspiracies had the following

             effects: (1) HDD suspension assemblies price competition was

             restrained, suppressed, and eliminated throughout Vermont; (2) HDD

             suspension assemblies prices were raised, fixed, maintained and

             stabilized at artificially high levels throughout Vermont; (3) Plaintiff

             and members of the Damages Class were deprived of free and open

             competition; and (4) Plaintiff and members of the Damages Class paid

             supra-competitive, artificially inflated prices for HDD suspension

             assemblies.

             (b)   During the Class Period, Defendants’ illegal conduct had a

             substantial effect on Vermont commerce.

             (c)   As a direct and proximate result of Defendants’ unlawful

             conduct, Plaintiff and members of the Damages Class have been injured

             in their business and property and are threatened with further injury.




                                         61
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.62    Page 62 of 97




            (d)    By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of Vermont Stat. Ann. 9 §§

            2453, et seq. Accordingly, Plaintiff and members of the Damages Class

            seek all relief available under Vermont Stat. Ann. 9 §§ 2453, et seq.

      124. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the West Virginia Code §§ 47-18-1, et seq.

            (a)    Defendants’ combinations or conspiracies had the following

            effects: (1) HDD suspension assemblies price competition was

            restrained, suppressed, and eliminated throughout West Virginia; (2)

            HDD suspension assemblies prices were raised, fixed, maintained and

            stabilized at artificially high levels throughout West Virginia; (3)

            Plaintiff and members of the Damages Class were deprived of free and

            open competition; and (4) Plaintiff and members of the Damages Class

            paid supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (b)    During the Class Period, Defendants’ illegal conduct had a

            substantial effect on West Virginia commerce.

            (c)    As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

                                        62
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.63    Page 63 of 97




             (d)    By reason of the foregoing, Defendants have entered into

             agreements in restraint of trade in violation of West Virginia Code §§

             47-18-1, et seq. Accordingly, Plaintiff and members of the Damages

             Class seek all relief available under West Virginia Code §§ 47-18-1, et

             seq.

      125. Defendants have entered into an unlawful agreement in restraint of

trade in violation of the Wisconsin Statutes §§ 133.01, et seq.

             (a)    Defendants’ combinations or conspiracies had the following

             effects: (1) HDD suspension assemblies price competition was

             restrained, suppressed, and eliminated throughout Wisconsin; (2) HDD

             suspension assemblies prices were raised, fixed, maintained and

             stabilized at artificially high levels throughout Wisconsin; (3) Plaintiff

             and members of the Damages Class were deprived of free and open

             competition; and (4) Plaintiff and members of the Damages Class paid

             supra-competitive, artificially inflated prices for HDD suspension

             assemblies.

             (b)    During the Class Period, Defendants’ illegal conduct had a

             substantial effect on Wisconsin commerce.




                                         63
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.64    Page 64 of 97




            (c)   As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            in their business and property and are threatened with further injury.

            (d)   By reason of the foregoing, Defendants have entered into

            agreements in restraint of trade in violation of Wisconsin Stat. §§

            133.01, et seq. Accordingly, Plaintiff and members of the Damages

            Class seek all relief available under Wisconsin Stat. §§ 133.01, et seq.

      126. Plaintiff and members of the Damages Class in each of the above states

have been injured in their business and property by reason of Defendants’ unlawful

combination, contract, conspiracy and agreement. Plaintiff and members of the

Damages Class have paid more for HDD suspension assemblies than they otherwise

would have paid in the absence of Defendants’ unlawful conduct. This injury is of

the type the antitrust laws of the above states were designed to prevent and flows

from that which makes Defendants’ conduct unlawful.

      127. In addition, Defendants have profited significantly from the aforesaid

conspiracy. Defendants’ profits derived from their anticompetitive conduct come at

the expense and detriment of the Plaintiff and the members of the Damages Class.

      128. Accordingly, Plaintiff and the members of the Damages Class in each

of the above jurisdictions seek damages (including statutory damages where

applicable), to be trebled or otherwise increased as permitted by a particular

                                        64
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.65     Page 65 of 97




jurisdiction’s antitrust law, and costs of suit, including reasonable attorneys’ fees, to

the extent permitted by the above state laws.

                            THIRD CLAIM FOR RELIEF
                    Violation of State Consumer Protection Statutes
                     (on behalf of Plaintiff and the Damages Class)
      129. Plaintiff incorporate by reference the allegations in the preceding

paragraphs.

      130. Defendants engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of the state consumer protection

and unfair competition statutes listed below.

      131.    Defendants have knowingly entered into an unlawful agreement in

restraint of trade in violation of the Arkansas Code Annotated, § 4-88-101, et seq.

              (a)     Defendants knowingly agreed to, and did in fact, act in restraint

              of trade or commerce by affecting, fixing, controlling, and/or

              maintaining at non-competitive and artificially inflated levels, the

              prices at which HDD suspension assemblies were sold, distributed, or

              obtained in Arkansas and took efforts to conceal their agreements from

              Plaintiff and members of the Damages Class.

              (b)     The aforementioned conduct on the part of the Defendants

              constituted “unconscionable” and “deceptive” acts or practices in

              violation of Arkansas Code Annotated, § 4-88-107(a)(10).


                                           65
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.66       Page 66 of 97




            (c)   Defendants’ unlawful conduct had the following effects: (1)

            HDD suspension assemblies price competition was restrained,

            suppressed, and eliminated throughout Arkansas; (2) HDD suspension

            assemblies prices were raised, fixed, maintained, and stabilized at

            artificially high levels throughout Arkansas; (3) Plaintiff and the

            members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiff and the members of the Damages Class

            paid supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (d)   During    the   Class    Period,   Defendants’   illegal    conduct

            substantially affected Arkansas commerce and consumers.

            (e)   As a direct and proximate result of the unlawful conduct of

            Defendants, Plaintiff and the members of the Damages Class have been

            injured in their business and property and are threatened with further

            injury.

            (f)   Defendants have engaged in unfair competition or unfair or

            deceptive acts or practices in violation of Arkansas Code Annotated, §

            4-88-107(a)(10) and, accordingly, Plaintiff and the members of the

            Damages Class seek all relief available under that statute.




                                          66
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.67     Page 67 of 97




         132.       Defendants have engaged in unfair competition or unfair,

   unconscionable, deceptive or fraudulent acts or practices in violation of

   California Business and Professions Code § 17200, et seq.:

            (a)   During the Class Period, Defendants marketed, sold, or

            distributed HDD suspension assemblies in California, and committed

            and continue to commit acts of unfair competition, as defined by

            Sections 17200, et seq. of the California Business and Professions

            Code, by engaging in the acts and practices specified above.

            (b)   This claim is instituted pursuant to Sections 17203 and 17204 of

            the California Business and Professions Code, to obtain restitution from

            these Defendants for acts, as alleged herein, that violated Section 17200

            of the California Business and Professions Code, commonly known as

            the Unfair Competition Law.

            (c)   Defendants’ conduct as alleged herein violates Section 17200.

            The acts, omissions, misrepresentations, practices and non-disclosures

            of Defendants, as alleged herein, constituted a common, continuous,

            and continuing course of conduct of unfair competition by means of

            unfair, unlawful, and/or fraudulent business acts or practices within the

            meaning of California Business and Professions Code, Section 17200,

            et seq., including, but not limited to, the following: (1) the violations of

                                         67
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19           PageID.68   Page 68 of 97




            Section 1 of the Sherman Act, as set forth above; (2) the violations of

            Section 16720, et seq., of the California Business and Professions Code,

            set forth above;

            (d)   Defendants’ acts, omissions, misrepresentations, practices, and

            non-disclosures, as described above, whether or not in violation of

            Section 16720, et seq., of the California Business and Professions Code,

            and whether or not concerted or independent acts, are otherwise unfair,

            unconscionable, unlawful or fraudulent;

            (e)   Defendants’ acts or practices are unfair to consumers of HDD

            suspension assemblies (or products containing them) in the State of

            California within the meaning of Section 17200, California Business

            and Professions Code;

            (f)   Defendants’ acts and practices are fraudulent or deceptive within

            the meaning of Section 17200 of the California Business and

            Professions Code;

            (g)   Plaintiff and members of the Damages Class are entitled to full

            restitution and/or disgorgement of all revenues, earnings, profits,

            compensation, and benefits that may have been obtained by Defendants

            as a result of such business acts or practices;




                                         68
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19      PageID.69    Page 69 of 97




            (h)   The illegal conduct alleged herein is continuing and there is no

            indication that Defendants will not continue such activity into the

            future;

            (i)   The unlawful and unfair business practices of Defendants, each

            of them, have caused and continue to cause Plaintiff and the members

            of the Damages Class to pay supra-competitive and artificially-inflated

            prices for HDD suspension assemblies (or products containing them).

            Plaintiff and the members of the Damages Class suffered injury in fact

            and lost money or property as a result of such unfair competition.

            (j)   The conduct of Defendants as alleged in this Complaint violates

            Section 17200 of the California Business and Professions Code.

            (k)   As alleged in this Complaint, Defendants and their co-

            conspirators have been unjustly enriched as a result of their wrongful

            conduct and by Defendants’ unfair competition. Plaintiff and the

            members of the Damages Class are accordingly entitled to equitable

            relief including restitution and/or disgorgement of all revenues,

            earnings, profits, compensation, and benefits that may have been

            obtained by Defendants as a result of such business practices, pursuant

            to the California Business and Professions Code, Sections 17203 and

            17204.

                                       69
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.70     Page 70 of 97




      133. Defendants      have   engaged     in   unfair   competition    or   unfair,

unconscionable, or deceptive acts or practices in violation of District of Columbia

Code § 28-3901, et seq.

            (a)    Defendants agreed to, and did in fact, act in restraint of trade or

            commerce by affecting, fixing, controlling and/or maintaining, at

            artificial and/or non-competitive levels, the prices at which HDD

            suspension assemblies were sold, distributed or obtained in the District

            of Columbia.

            (b)    The foregoing conduct constitutes “unlawful trade practices,”

            within the meaning of D.C. Code § 28-3904. Plaintiff were not aware

            of Defendants’ price-fixing conspiracy and were therefore unaware that

            they were being unfairly and illegally overcharged. There was a gross

            disparity of bargaining power between the parties with respect to the

            price charged by Defendants for HDD suspension assemblies.

            Defendants had the sole power to set that price and Plaintiff had no

            power to negotiate a lower price. Moreover, Plaintiff lacked any

            meaningful choice in purchasing HDD suspension assemblies because

            they were unaware of the unlawful overcharge and there was no

            alternative source of supply through which Plaintiff could avoid the

            overcharges. Defendants’ conduct with regard to sales of HDD

                                         70
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.71     Page 71 of 97




            suspension assemblies, including their illegal conspiracy to secretly fix

            the price of HDD suspension assemblies at supra-competitive levels

            and overcharge consumers, was substantively unconscionable because

            it was one-sided and unfairly benefited Defendants at the expense of

            Plaintiff and the public. Defendants took grossly unfair advantage of

            Plaintiff. The suppression of competition that has resulted from

            Defendants’ conspiracy has ultimately resulted in unconscionably

            higher prices for consumers so that there was a gross disparity between

            the price paid and the value received for HDD suspension assemblies.

            (c)   Defendants’ unlawful conduct had the following effects: (1)

            HDD suspension assemblies price competition was restrained,

            suppressed, and eliminated throughout the District of Columbia; (2)

            HDD suspension assemblies prices were raised, fixed, maintained, and

            stabilized at artificially high levels throughout the District of Columbia;

            (3) Plaintiff and the Damages Class were deprived of free and open

            competition; and (4) Plaintiff and the Damages Class paid supra-

            competitive, artificially inflated prices for HDD suspension assemblies.

            (d)   As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            and are threatened with further injury. Defendants have engaged in

                                         71
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19            PageID.72     Page 72 of 97




             unfair competition or unfair or deceptive acts or practices in violation

             of District of Columbia Code § 28-3901, et seq., and, accordingly,

             Plaintiff and members of the Damages Class seek all relief available

             under that statute.

      134. Defendants       have    engaged      in   unfair   competition    or    unfair,

unconscionable, or deceptive acts or practices in violation of the Florida Deceptive

and Unfair Trade Practices Act, Fla. Stat. §§ 501.201, et seq.

             (a)   Defendants’ unlawful conduct had the following effects: (1)

             HDD suspension assemblies price competition was restrained,

             suppressed, and eliminated throughout Florida; (2) HDD suspension

             assemblies prices were raised, fixed, maintained, and stabilized at

             artificially high levels throughout Florida; (3) Plaintiff and members of

             the Damages Class were deprived of free and open competition; and (4)

             Plaintiff and members of the Damages Class paid supra-competitive,

             artificially inflated prices for HDD suspension assemblies.

             (b)   During     the   Class     Period,   Defendants’    illegal     conduct

             substantially affected Florida commerce and consumers.

             (c)   As a direct and proximate result of Defendants’ unlawful

             conduct, Plaintiff and members of the Damages Class have been injured

             and are threatened with further injury.

                                            72
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19           PageID.73     Page 73 of 97




            (d)    Defendants have engaged in unfair competition or unfair or

            deceptive acts or practices in violation of Florida Stat. § 501.201, et

            seq., and, accordingly, Plaintiff and members of the Damages Class

            seek all relief available under that statute.

      135. Defendants       have   engaged      in   unfair   competition    or    unfair,

unconscionable, or deceptive acts or practices in violation of the Hawaii Revised

Statutes Annotated §§ 480-1, et seq.

            (a)    Defendants’ unlawful conduct had the following effects: (1)

            HDD suspension assemblies price competition was restrained,

            suppressed, and eliminated throughout Hawaii; (2) HDD suspension

            assemblies prices were raised, fixed, maintained, and stabilized at

            artificially high levels throughout Hawaii; (3) Plaintiff and members of

            the Damages Class were deprived of free and open competition; and (4)

            Plaintiff and members of the Damages Class paid supra-competitive,

            artificially inflated prices for HDD suspension assemblies.

            (b)    During    the   Class     Period,   Defendants’    illegal     conduct

            substantially affected Hawaii commerce and consumers.

            (c)    As a direct and proximate result of Defendants’ unlawful

            conduct, Plaintiff and members of the Damages Class have been injured

            and are threatened with further injury.

                                           73
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.74   Page 74 of 97




             (d)   Defendants have engaged in unfair competition or unfair or

             deceptive acts or practices in violation of Hawaii Rev. Stat. § 480, et

             seq., and, accordingly, Plaintiff and members of the Damages Class

             seek all relief available under that statute.

      136.   Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of Mass. G.L. c. 93A, §2.

             (a)    Defendants were engaged in trade or commerce as defined by

             G.L. c. 93A.

             (a)    Defendants agreed to, and did in fact, act in restraint of trade or

             commerce in a market which includes Massachusetts, by affecting,

             fixing, controlling and/or maintaining at artificial and non-competitive

             levels, the prices at which HDD suspension assemblies were sold,

             distributed, or obtained in Massachusetts and took efforts to conceal

             their agreements from Plaintiff and members of the Damages Class.

             (b)    Defendants’ unlawful conduct had the following effects: (1)

             HDD suspension assemblies price competition was restrained,

             suppressed, and eliminated throughout Massachusetts; (2) HDD

             suspension assemblies prices were raised, fixed, maintained, and

             stabilized at artificially high levels throughout Massachusetts; (3)

             Plaintiff and members of the Damages Class were deprived of free and

                                          74
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.75     Page 75 of 97




             open competition; and (4) Plaintiff and members of the Damages Class

             paid supra-competitive, artificially inflated prices for HDD suspension

             assemblies.

             (c)   As a direct and proximate result of Defendants’ unlawful

             conduct, Plaintiff and members of the Damages Class were injured and

             are threatened with further injury.

             (d)   Certain of the Defendants have or will be served with a demand

             letter in accordance with G.L. c. 93A, § 9, or, upon information and

             belief, such service of a demand letter was unnecessary due to the

             defendant not maintaining a place of business within the

             Commonwealth of Massachusetts or not keeping assets within the

             Commonwealth.

             (e)   By reason of the foregoing, Defendants engaged in unfair

             competition and unfair or deceptive acts or practices, in violation of

             G.L. c. 93A, §2. Defendants’ and their co-conspirators’ violations of

             Chapter 93A were knowing or willful, entitling Plaintiff and members

             of the Damages Class to multiple damages.

      137. Defendants      have   engaged    in    unfair   competition    or   unfair,

unconscionable, or deceptive acts or practices in violation of the Missouri

Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et. seq.

                                        75
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.76   Page 76 of 97




            (a)   Plaintiff and the Damages Class purchased HDD suspension

            assemblies for personal, family, or household purposes.

            (b)   Defendants engaged in the conduct described herein in

            connection with the sale of HDD suspension assemblies in trade or

            commerce in a market that includes Missouri.

            (c)   Defendants and their co-conspirators agreed to, and did in fact

            affect, fix, control, and/or maintain, at artificial and non-competitive

            levels, the prices at which HDD suspension assemblies were sold,

            distributed, or obtained in Missouri, which conduct constituted unfair

            practices in that it was unlawful under federal and state law, violated

            public policy, was unethical, oppressive and unscrupulous, and caused

            substantial injury to Plaintiff and members of the Damages Class.

            (d)   Defendants concealed, suppressed, and omitted to disclose

            material facts to Plaintiff and members of the Damages Class

            concerning Defendants’ unlawful activities and artificially inflated

            prices for HDD suspension assemblies. The concealed, suppressed, and

            omitted facts would have been important to Plaintiff and members of

            the Damages Class as they related to the cost of HDD suspension

            assemblies they purchased.




                                         76
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.77     Page 77 of 97




            (e)   Defendants misrepresented the real cause of price increases

            and/or the absence of price reductions in HDD suspension assemblies

            by making public statements that were not in accord with the facts.

            (f)   Defendants’ statements and conduct concerning the price of

            HDD suspension assemblies were deceptive as they had the tendency

            or capacity to mislead Plaintiff and members of the Damages Class to

            believe that they were purchasing HDD suspension assemblies at prices

            established by a free and fair market.

            (g)   Defendants’ unlawful conduct had the following effects: (1)

            HDD suspension assemblies          price competition was restrained,

            suppressed, and eliminated throughout Missouri; (2) HDD suspension

            assemblies prices were raised, fixed, maintained, and stabilized at

            artificially high levels throughout Missouri; (3) Plaintiff and members

            of the Damages Class were deprived of free and open competition; and

            (4) Plaintiff and members of the Damages Class paid supra-

            competitive, artificially inflated prices for HDD suspension assemblies.

            (h)   The foregoing acts and practices constituted unlawful practices

            in violation of the Missouri Merchandising Practices Act.




                                        77
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19           PageID.78     Page 78 of 97




            (i)    As a direct and proximate result of the above-described unlawful

            practices, Plaintiff and members of the Damages Class suffered

            ascertainable loss of money or property.

            (j)    Accordingly, Plaintiff and members of the Damages Class seek

            all relief available under Missouri’s Merchandising Practices Act,

            specifically Mo. Rev. Stat. § 407.020, which prohibits “the act, use or

            employment by any person of any deception, fraud, false pretense, false

            promise, misrepresentation, unfair practice or the concealment,

            suppression, or omission of any material fact in connection with the

            sale or advertisement of any merchandise in trade or commerce…,” as

            further interpreted by the Missouri Code of State Regulations, 15 CSR

            60-7.010, et seq., 15 CSR 60-8.010, et seq., and 15 CSR 60-9.010, et

            seq., and Mo. Rev. Stat. § 407.025, which provides for the relief sought

            in this count.

      138. Defendants        have   engaged   in     unfair   competition    or   unfair,

unconscionable, or deceptive acts or practices in violation of the Montana Consumer

Protection Act of 1973, Mont. Code, §§ 30-14-101, et seq.

            (a)    Defendants’ unlawful conduct had the following effects: (1)

            HDD suspension assemblies              price competition was restrained,

            suppressed, and eliminated throughout Montana; (2) HDD suspension

                                         78
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19             PageID.79     Page 79 of 97




             assemblies prices were raised, fixed, maintained, and stabilized at

             artificially high levels throughout Montana; (3) Plaintiff and members

             of the Damages Class were deprived of free and open competition; and

             (4) Plaintiff and members of the Damages Class paid supra-

             competitive, artificially inflated prices for HDD suspension assemblies.

             (b)     During    the   Class     Period,   Defendants’    illegal     conduct

             substantially affected Montana commerce and consumers.

             (c)     As a direct and proximate result of Defendants’ unlawful

             conduct, Plaintiff and members of the Damages Class have been injured

             and are threatened with further injury.

             (d)     Defendants have engaged in unfair competition or unfair or

             deceptive acts or practices in violation of Mont. Code, §§ 30-14-101, et

             seq., and, accordingly, Plaintiff and members of the Damages Class

             seek all relief available under that statute.

      139. Defendants         have   engaged      in   unfair   competition    or    unfair,

unconscionable, or deceptive acts or practices in violation of the New Mexico Stat.

§ 57-12-1, et seq.

             (a)     Defendants and their co-conspirators agreed to, and did in fact,

             act in restraint of trade or commerce by affecting, fixing, controlling

             and/or maintaining at non-competitive and artificially inflated levels,

                                             79
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.80    Page 80 of 97




            the prices at which HDD suspension assemblies were sold, distributed

            or obtained in New Mexico and took efforts to conceal their agreements

            from Plaintiff and members of the Damages Class.

            (b)   The aforementioned conduct on the part of Defendants

            constituted “unconscionable trade practices,” in violation of N.M.S.A.

            Stat. § 57-12-3, in that such conduct, inter alia, resulted in a gross

            disparity between the value received by Plaintiff and the members of

            the Damages Class and the prices paid by them for HDD suspension

            assemblies as set forth in N.M.S.A., § 57-12-2E. Plaintiff were not

            aware of Defendants’ price-fixing conspiracy and were therefore

            unaware that they were being unfairly and illegally overcharged. There

            was a gross disparity of bargaining power between the parties with

            respect to the price charged by Defendants for HDD suspension

            assemblies. Defendants had the sole power to set that price and Plaintiff

            had no power to negotiate a lower price. Moreover, Plaintiff lacked any

            meaningful choice in purchasing HDD suspension assemblies because

            they were unaware of the unlawful overcharge and there was no

            alternative source of supply through which Plaintiff’ could avoid the

            overcharges. Defendants’ conduct with regard to sales of HDD

            suspension assemblies, including their illegal conspiracy to secretly fix

                                        80
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.81    Page 81 of 97




            the price of HDD suspension assemblies at supra-competitive levels

            and overcharge consumers, was substantively unconscionable because

            it was one-sided and unfairly benefited Defendants at the expense of

            Plaintiff and the public. Defendants took grossly unfair advantage of

            Plaintiff. The suppression of competition that has resulted from

            Defendants’ conspiracy has ultimately resulted in unconscionably

            higher prices for consumers so that there was a gross disparity between

            the price paid and the value received for HDD suspension assemblies.

            (c)   Defendants’ unlawful conduct had the following effects: (1)

            HDD suspension assemblies price competition was restrained,

            suppressed, and eliminated throughout New Mexico; (2) HDD

            suspension assemblies prices were raised, fixed, maintained, and

            stabilized at artificially high levels throughout New Mexico; (3)

            Plaintiff and the members of the Damages Class were deprived of free

            and open competition; and (4) Plaintiff and the members of the

            Damages Class paid supra-competitive, artificially inflated prices for

            HDD suspension assemblies.

            (d)   During    the   Class    Period,   Defendants’   illegal   conduct

            substantially affected New Mexico commerce and consumers.




                                          81
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19            PageID.82     Page 82 of 97




               (e)   As a direct and proximate result of the unlawful conduct of

               Defendants, Plaintiff and the members of the Damages Class have been

               injured and are threatened with further injury.

               (f)   Defendants have engaged in unfair competition or unfair or

               deceptive acts or practices in violation of New Mexico Stat. § 57-12-1,

               et seq., and, accordingly, Plaintiff and the members of the Damages

               Class seek all relief available under that statute.

      140. Defendants        have    engaged     in   unfair   competition    or   unfair,

unconscionable, or deceptive acts or practices in violation of N.Y. Gen. Bus. Law §

349, et seq.

               (a)   Defendants agreed to, and did in fact, act in restraint of trade or

               commerce by affecting, fixing, controlling and/or maintaining, at

               artificial and non-competitive levels, the prices at which HDD

               suspension assemblies were sold, distributed or obtained in New York

               and took efforts to conceal their agreements from Plaintiff and members

               of the Damages Class.

               (b)   Defendants and their co-conspirators made public statements

               about the prices of HDD suspension assemblies and products

               containing HDD suspension assemblies that Defendants knew would

               be seen by New York consumers; such statements either omitted

                                            82
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19      PageID.83   Page 83 of 97




            material information that rendered the statements that they made

            materially misleading or affirmatively misrepresented the real cause of

            price increases for HDD suspension assemblies and products

            containing HDD suspension assemblies; and Defendants alone

            possessed material information that was relevant to consumers, but

            failed to provide the information.

            (c)   Because of Defendants’ unlawful trade practices in the State of

            New York, New York consumer class members who indirectly

            purchased HDD suspension assemblies were misled to believe that they

            were paying a fair price for HDD suspension assemblies or the price

            increases for HDD suspension assemblies were for valid business

            reasons; and similarly situated consumers were potentially affected by

            Defendants’ conspiracy.

            (d)   Defendants knew that their unlawful trade practices with respect

            to pricing HDD suspension assemblies would have an impact on New

            York consumers and not just the Defendants’ direct customers.

            (e)   Defendants knew that their unlawful trade practices with respect

            to pricing HDD suspension assemblies would have a broad impact,

            causing consumer class members who indirectly purchased HDD

            suspension assemblies to be injured by paying more for HDD

                                        83
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.84   Page 84 of 97




            suspension assemblies than they would have paid in the absence of

            Defendants’ unlawful trade acts and practices.

            (f)   The conduct of the Defendants described herein constitutes

            consumer-oriented deceptive acts or practices within the meaning of

            N.Y. Gen. Bus. Law § 349, which resulted in consumer injury and

            broad adverse impact on the public at large, and harmed the public

            interest of New York State in an honest marketplace in which economic

            activity is conducted in a competitive manner.

            (g)   Defendants’ unlawful conduct had the following effects: (1)

            HDD suspension assemblies price competition was restrained,

            suppressed, and eliminated throughout New York; (2) HDD suspension

            assemblies prices were raised, fixed, maintained, and stabilized at

            artificially high levels throughout New York; (3) Plaintiff and members

            of the Damages Class were deprived of free and open competition; and

            (4) Plaintiff and members of the Damages Class paid supra-

            competitive, artificially inflated prices for HDD suspension assemblies.

            (h)   During the Class Period, Defendants’ marketed, sold, or

            distributed HDD suspension assemblies in New York, and Defendants’

            illegal conduct substantially affected New York commerce and

            consumers.

                                        84
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.85     Page 85 of 97




             (i)    During the Class Period, each of the Defendants named herein,

             directly, or indirectly and through affiliates they dominated and

             controlled, manufactured, sold and/or distributed HDD suspension

             assemblies in New York.

             (j)    Plaintiff and members of the Damages Class seek all relief

             available pursuant to N.Y. Gen. Bus. Law § 349 (h).

      141. Defendants      have    engaged     in   unfair   competition    or   unfair,

unconscionable, or deceptive acts or practices in violation of North Carolina Gen.

Stat. § 75-1.1, et seq.

             (a)    Defendants agreed to, and did in fact, act in restraint of trade or

             commerce by affecting, fixing, controlling and/or maintaining, at

             artificial and non-competitive levels, the prices at which HDD

             suspension assemblies were sold, distributed or obtained in North

             Carolina and took efforts to conceal their agreements from Plaintiff and

             members of the Damages Class.

             (b)    Defendants’ price-fixing conspiracy could not have succeeded

             absent deceptive conduct by Defendants to cover up their illegal acts.

             Secrecy was integral to the formation, implementation and maintenance

             of Defendants’ price-fixing conspiracy. Defendants committed

             inherently deceptive and self-concealing actions, of which Plaintiff

                                          85
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.86   Page 86 of 97




            could not possibly have been aware. Defendants and their co-

            conspirators publicly provided pre-textual and false justifications

            regarding their price increases. Defendants’ public statements

            concerning the price of HDD suspension assemblies created the illusion

            of competitive pricing controlled by market forces rather than supra-

            competitive pricing driven by Defendants’ illegal conspiracy.

            Moreover, Defendants deceptively concealed their unlawful activities

            by mutually agreeing not to divulge the existence of the conspiracy to

            outsiders, conducting meetings and conversations in secret, confining

            the plan to a small group of higher-level officials at each company and

            avoiding the creation of documents which would reveal the antitrust

            violations.

            (c)   The conduct of the Defendants described herein constitutes

            consumer-oriented deceptive acts or practices within the meaning of

            North Carolina law, which resulted in consumer injury and broad

            adverse impact on the public at large, and harmed the public interest of

            North Carolina consumers in an honest marketplace in which economic

            activity is conducted in a competitive manner.

            (d)   Defendants’ unlawful conduct had the following effects: (1)

            HDD suspension assemblies price competition was restrained,

                                        86
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19        PageID.87     Page 87 of 97




            suppressed, and eliminated throughout North Carolina; (2) HDD

            suspension assemblies prices were raised, fixed, maintained, and

            stabilized at artificially high levels throughout North Carolina; (3)

            Plaintiff and members of the Damages Class were deprived of free and

            open competition; and (4) Plaintiff and members of the Damages Class

            paid supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (e)   During the Class Period, Defendants’ marketed, sold, or

            distributed HDD suspension assemblies in North Carolina, and

            Defendants’ illegal conduct substantially affected North Carolina

            commerce and consumers.

            (f)   During the Class Period, each of the Defendants named herein,

            directly, or indirectly and through affiliates they dominated and

            controlled, manufactured, sold and/or distributed HDD suspension

            assemblies in North Carolina.

            (g)   Plaintiff and members of the Damages Class seek actual damages

            for their injuries caused by these violations in an amount to be

            determined at trial and are threatened with further injury. Defendants

            have engaged in unfair competition or unfair or deceptive acts or

            practices in violation of North Carolina Gen. Stat. § 75-1.1, et seq., and,

                                         87
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19             PageID.88     Page 88 of 97




             accordingly, Plaintiff and members of the Damages Class seek all relief

             available under that statute.

      142. Defendants      have    engaged        in   unfair   competition    or   unfair,

unconscionable, or deceptive acts or practices in violation of the Rhode Island Unfair

Trade Practice and Consumer Protection Act, R.I. Gen. Laws §§ 6-13.1-1, et seq.

             (a)   Members of this Damages Class purchased HDD suspension

             assemblies for personal, family, or household purposes.

             (b)   Defendants agreed to, and did in fact, act in restraint of trade or

             commerce in a market that includes Rhode Island, by affecting, fixing,

             controlling, and/or maintaining, at artificial and non-competitive levels,

             the prices at which HDD suspension assemblies were sold, distributed,

             or obtained in Rhode Island.

             (c)   Defendants deliberately failed to disclose material facts to

             Plaintiff and members of the Damages Class concerning Defendants’

             unlawful activities and artificially inflated prices for HDD suspension

             assemblies. Defendants owed a duty to disclose such facts, and

             considering the relative lack of sophistication of the average, non-

             business consumer, Defendants breached that duty by their silence.

             Defendants misrepresented to all consumers during the Class Period




                                             88
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19      PageID.89     Page 89 of 97




            that Defendants’ HDD suspension assemblies prices were competitive

            and fair.

            (d)   Defendants’ unlawful conduct had the following effects: (1)

            HDD suspension assemblies price competition was restrained,

            suppressed, and eliminated throughout Rhode Island; (2) HDD

            suspension assemblies prices were raised, fixed, maintained, and

            stabilized at artificially high levels throughout Rhode Island; (3)

            Plaintiff and members of the Damages Class were deprived of free and

            open competition; and (4) Plaintiff and members of the Damages Class

            paid supra-competitive, artificially inflated prices for HDD suspension

            assemblies.

            (e)   As a direct and proximate result of the Defendants’ violations of

            law, Plaintiff and members of the Damages Class suffered an

            ascertainable loss of money or property as a result of Defendants’ use

            or employment of unconscionable and deceptive commercial practices

            as set forth above. That loss was caused by Defendants’ willful and

            deceptive conduct, as described herein.

            (f)   Defendants’     deception,     including     their    affirmative

            misrepresentations and omissions concerning the price of HDD

            suspension assemblies, likely misled all consumers acting reasonably

                                       89
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.90   Page 90 of 97




             under the circumstances to believe that they were purchasing HDD

             suspension assemblies at prices set by a free and fair market.

             Defendants’ affirmative misrepresentations and omissions constitute

             information important to Plaintiff and members of the Damages Class

             as they related to the cost of HDD suspension assemblies they

             purchased.

             (g)   Defendants have engaged in unfair competition or unfair or

             deceptive acts or practices in violation of Rhode Island Gen. Laws. § 6-

             13.1-1, et seq., and, accordingly, Plaintiff and members of the Damages

             Class seek all relief available under that statute.

      143.   Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of South Carolina Unfair

Trade Practices Act, S.C. Code Ann. §§ 39-5-10, et seq.

             (a)    Defendants’ combinations or conspiracies had the following

             effects: (1) HDD suspension assemblies price competition was

             restrained, suppressed, and eliminated throughout South Carolina; (2)

             HDD suspension assemblies prices were raised, fixed, maintained, and

             stabilized at artificially high levels throughout South Carolina; (3)

             Plaintiff and members of the Damages Class were deprived of free and

             open competition; and (4) Plaintiff and members of the Damages Class

                                          90
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.91   Page 91 of 97




              paid supra-competitive, artificially inflated prices for HDD suspension

              assemblies.

              (b)    During the Class Period, Defendants’ illegal conduct had a

              substantial effect on South Carolina commerce.

              (c)    As a direct and proximate result of Defendants’ unlawful

              conduct, Plaintiff and members of the Damages Class have been

              injured in their business and property and are threatened with further

              injury.

              (d)    Defendants have engaged in unfair competition or unfair or

              deceptive acts or practices in violation of S.C. Code Ann. §§ 39-5-10,

              et seq., and, accordingly, Plaintiff and the members of the Damages

              Class seek all relief available under that statute.

          144.          Defendants have engaged in unfair competition or unfair,

   unconscionable, or deceptive acts or practices in violation of 9 Vermont § 2451,

   et seq.:

              (a)   Defendants and their co-conspirators agreed to, and did in fact,

              act in restraint of trade or commerce in a market that includes Vermont

              by affecting, fixing, controlling, and/or maintaining, at artificial and

              non-competitive levels, the prices at which HDD suspension

              assemblies were sold, distributed, or obtained in Vermont.

                                          91
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.92   Page 92 of 97




            (b)   Defendants deliberately failed to disclose material facts to

            Plaintiff and members of the Damages Class concerning their unlawful

            activities and artificially inflated prices for HDD suspension

            assemblies. Defendants owed a duty to disclose such facts, and

            considering the relative lack of sophistication of the average, non-

            business purchaser, Defendants breached that duty by their silence.

            Defendants misrepresented to all purchasers during the Class Period

            that their HDD suspension assemblies prices were competitive and fair.

            (c)   Defendants’ unlawful conduct had the following effects: (1)

            HDD suspension assemblies price competition was restrained,

            suppressed, and eliminated throughout Vermont; (2) HDD suspension

            assemblies prices were raised, fixed, maintained, and stabilized at

            artificially high levels throughout Vermont; (3) Plaintiff and members

            of the Damages Class were deprived of free and open competition; and

            (4) Plaintiff and members of the Damages Class paid supra-

            competitive, artificially inflated prices for HDD suspension assemblies.

            (d)   As a direct and proximate result of Defendants’ violations of law,

            Plaintiff and members of the Damages Class suffered an ascertainable

            loss of money or property as a result of Defendants’ use or employment

            of unconscionable and deceptive commercial practices as set forth

                                        92
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19          PageID.93    Page 93 of 97




              above. That loss was caused by the Defendants’ willful and deceptive

              conduct, as described herein.

              (e)    Defendants’ deception, including their omissions concerning the

              price of HDD suspension assemblies, likely misled all purchasers

              acting reasonably under the circumstances to believe that they were

              purchasing HDD suspension assemblies at prices born by a free and fair

              market. Defendants’ misleading conduct and unconscionable activities

              constitutes unfair competition or unfair or deceptive acts or practices in

              violation of 9 Vermont § 2451, et seq., and, accordingly, Plaintiff and

              members of the Damages Class seek all relief available under that

              statute.

                          FOURTH CLAIM FOR RELIEF
                                  Unjust Enrichment
                    (on behalf of Plaintiff and the Damages Class)
      145. Plaintiff incorporate by reference the allegations in the preceding

paragraphs.

      146. Plaintiff bring this claim under the laws of all states listed in the Second

and Third Claims, supra.

      147. As a result of their unlawful conduct described above, Defendants have

and will continue to be unjustly enriched. Defendants have been unjustly enriched




                                          93
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.94    Page 94 of 97




by the receipt of, at a minimum, unlawfully inflated prices and unlawful profits on

sales of HDD suspension assemblies.

         148. Defendants have benefited from their unlawful acts and it would be

inequitable for Defendants to be permitted to retain any of the ill-gotten gains

resulting from the overpayments made by Plaintiff of the members of the Damages

Class for HDD suspension assemblies.

         149. Plaintiff and the members of the Damages Class are entitled to the

amount of Defendants’ ill-gotten gains resulting from their unlawful, unjust, and

inequitable conduct. Plaintiff and the members of the Damages Class are entitled to

the establishment of a constructive trust consisting of all ill-gotten gains from which

Plaintiff and the members of the Damages Class may make claims on a pro rata

basis.

         150. Pursuit of any remedies against the firms from which Plaintiff and the

members of the Damages Class purchased HDDs containing HDD suspension

assemblies subject to Defendants’ conspiracy would have been futile.

                               PRAYER FOR RELIEF

Accordingly, Plaintiff respectfully request that:

         151. The Court determine that this action may be maintained as a class action

under Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure, and



                                           94
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19       PageID.95     Page 95 of 97




direct that reasonable notice of this action, as provided by Rule 23(c)(2) of the

Federal Rules of Civil Procedure, be given to each and every member of the Classes;

      152. That the unlawful conduct, contract, conspiracy, or combination

alleged herein be adjudged and decreed:

            (a)    An unreasonable restraint of trade or commerce in violation of

            Section 1 of the Sherman Act;

            (b)    A per se violation of Section 1 of the Sherman Act;

            (c)    An unlawful combination, trust, agreement, understanding

            and/or concert of action in violation of the state antitrust and unfair

            competition and consumer protection laws as set forth herein; and

            (d)    Acts of unjust enrichment by Defendants as set forth herein.

      153. Plaintiff and the members of the Damages Class recover damages, to

the maximum extent allowed under such laws, and that a joint and several judgment

in favor of Plaintiff and the members of the Damages Class be entered against

Defendants in an amount to be trebled to the extent such laws permit;

      154. Plaintiff and the members of the Damages Class recover damages, to

the maximum extent allowed by such laws, in the form of restitution and/or

disgorgement of profits unlawfully gained from them;

      155. Defendants, their affiliates, successors, transferees, assignees and other

officers, directors, partners, agents and employees thereof, and all other persons

                                          95
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19         PageID.96   Page 96 of 97




acting or claiming to act on their behalf or in concert with them, be permanently

enjoined and restrained from in any manner continuing, maintaining or renewing the

conduct, contract, conspiracy, or combination alleged herein, or from entering into

any other contract, conspiracy, or combination having a similar purpose or effect,

and from adopting or following any practice, plan, program, or device having a

similar purpose or effect;

       156. Plaintiff and the members of the Damages Class be awarded restitution,

including disgorgement of profits Defendants obtained as a result of their acts of

unfair competition and acts of unjust enrichment;

       157. Plaintiff and the members of the Classes be awarded pre- and post-

judgment interest as provided by law, and that such interest be awarded at the highest

legal rate from and after the date of service of this Complaint;

       158. Plaintiff and the members of the Classes recover their costs of suit,

including reasonable attorneys’ fees, as provided by law; and

       159. Plaintiff and members of the Classes have such other and further relief

as the case may require and the Court may deem just and proper.

                             DEMAND FOR JURY TRIAL
       Plaintiff demands a trial by jury, pursuant to Federal Rule of Civil Procedure

38(b), of all issues so triable.


Dated: July 30, 2019                   /s/ E. Powell Miller
                                       E. Powell Miller (P39487)
                                         96
Case 3:19-cv-12244-RHC-EAS ECF No. 1 filed 07/30/19   PageID.97      Page 97 of 97




                                   Sharon Almonrode (P33938)
                                   950 W. University Dr., Ste. 300
                                   Rochester, Michigan 48307
                                   Telephone: (248) 841-2200
                                   Facsimile: (248) 652-2852
                                   epm@millerlawpc.com
                                   saa@millerlawpc.com

                                   Hollis Salzman
                                   Kellie Lerner
                                   Noelle Feigenbaum
                                   ROBINS KAPLAN LLP
                                   399 Park Avenue, Suite 3600
                                   New York, NY 10022
                                   Telephone: (212) 980-7400
                                   Facsimile: (212) 980-7499
                                   HSalzman@RobinsKaplan.com
                                   KLerner@robinskaplan.com
                                   NFeigenbaum@RobinsKaplan.com

                                   Aaron Sheanin
                                   ROBINS KAPLAN LLP
                                   2440 W. El Camino Real, Suite 100
                                   Mountain View, California 94040
                                   Telephone: (650) 784-4040
                                   Facsimile: (650) 784-4041
                                   ASheanin@robinskaplan.com

                                   Shpetim Ademi
                                   Mark Eldridge
                                   ADEMI & O’REILLY, LLP
                                   3620 East Layton Avenue
                                   Cudahy, Wisconsin 53110
                                   Telephone: (414) 482-8000
                                   Facsimile: (414) 482-8001
                                   sademi@ademilaw.com
                                   meldridge@ademilaw.com

                                   Attorneys for Plaintiff and the Proposed
                                   Indirect Purchaser Classes
                                     97
